 

Exhibit 10.1
 
 
 
 
IN CONSULTATION WITH LOCAL COUNSEL IN [ ],
THIS INSTRUMENT WAS PREPARED BY
AND, ONCE FILED, RETURN TO:
Athy A. Mobilia, Esq.
Cahill Gordon & Reindel llp
80 Pine Street
New York, NY 10005
    

--------------------------------------------------------------------------------

(Space above this line for recording purposes only.)
[_____________] and
[______________]
together, as mortgagor
 
to
 
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Collateral Agent, as mortgagee
    

--------------------------------------------------------------------------------

[FEE AND] LEASEHOLD MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FIXTURE FILING
[Maximum Principal Indebtedness For ______________ Recording Tax Purposes is
$___________]
    

--------------------------------------------------------------------------------

COLLATERAL INCLUDES FIXTURES
Dated:
As of [ ] ___, 2011
Effective:
May [23], 2011
Location:
[_________________]
 
[_________________]
County:
[_________________]

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
 
Page
ARTICLE 1
 
 
 
DEFINED TERMS
 
 
 
Section 1.1. DEFINED TERMS. The following terms in this Security Instrument
shall have the
                                following meanings:
2
 
 
 
ARTICLE 2
 
 
 
GRANTS OF SECURITY
 
 
 
Section 2.1. PROPERTY MORTGAGED
5
 
Section 2.2. ASSIGNMENT OF LEASES AND RENTS
9
 
Section 2.3. [RESERVED]
9
 
Section 2.4. COLLECTION OF RENTS BY THE MORTGAGEE
10
 
Section 2.5. IRREVOCABLE INTEREST
10
 
Section 2.6. SECURITY AGREEMENT
10
 
Section 2.7. FIXTURE FILING
10
 
Section 2.8. CONDITIONS TO GRANT
11
 
Section 2.9. GRANTS TO MORTGAGEE
11
 
Section 2.10. HOMESTEAD
11
 
 
 
ARTICLE 3
 
 
 
SECURED OBLIGATIONS
 
 
 
Section 3.1. SECURED OBLIGATIONS
11
 
Section 3.2. PAYMENT OF OBLIGATIONS
12
 
Section 3.3. INCORPORATION BY REFERENCE
12
 
Section 3.4. FUTURE ADVANCES
12
 
Section 3.5. [MAXIMUM AMOUNT OF INDEBTEDNESS
12
 
Section 3.6. LAST DOLLAR SECURED
12
 
 
 
ARTICLE 4
 
 
 
PROPERTY AND COLLATERAL REPRESENTATIONS AND COVENANTS
 
 
 
Section 4.1. INSURANCE
12
 
Section 4.2. TAXES AND OTHER CHARGES
12
 
Section 4.3. LEASES
12
 
Section 4.4. TITLE
13
 
Section 4.5. PAYMENT FOR LABOR AND MATERIALS
14
 
Section 4.6. MAINTENANCE AND USE OF PROPERTY, WASTE, USE
14
 
Section 4.7. CHIEF EXECUTIVE OFFICE; CHANGE OF NAME; JURISDICTION OF
                              ORGANIZATION; STATUS OF MORTGAGOR
15
 
Section 4.8. EVENT OF LOSS
15
 
Section 4.9. OPERATING LEASE
15
 
Section 4.10. MANAGEMENT AGREEMENT
16
 
Section 4.11. [FRANCHISE AGREEMENT]
17
 
Section 4.12. [GROUND LEASE]
17
 


-i-

--------------------------------------------------------------------------------

 

 
Page
ARTICLE 5
 
 
 
FURTHER ASSURANCES
 
 
 
Section 5.1. COMPLIANCE WITH INDENTURE
19
 
Section 5.2. AUTHORIZATION TO FILE FINANCING STATEMENTS; POWER OF ATTORNEY
19
 
Section 5.3. RECORDING OF SECURITY INSTRUMENT, ETC.
20
 
Section 5.4. ADDITIONS TO PROPERTY
20
 
Section 5.5. ADDITIONAL SECURITY
20
 
Section 5.6. STAMP AND OTHER TAXES
20
 
Section 5.7. CERTAIN TAX LAW CHANGES
20
 
Section 5.8. PROCEEDS OF TAX CLAIM
20
 
 
 
ARTICLE 6
 
 
 
DUE ON SALE/ENCUMBRANCE
 
 
 
Section 6.1. NO SALE/ENCUMBRANCE
21
 
 
 
ARTICLE 7
 
 
 
PREPAYMENT; RELEASE OF PROPERTY
 
 
 
Section 7.1. PREPAYMENT
21
 
Section 7.2. RELEASE OF PROPERTY
21
 
 
 
ARTICLE 8
 
 
 
DEFAULT
 
 
 
Section 8.1. EVENT OF DEFAULT
21
 
 
 
ARTICLE 9
 
 
 
RIGHTS AND REMEDIES UPON DEFAULT
 
 
 
Section 9.1. REMEDIES
21
 
Section 9.2. APPLICATION OF PROCEEDS
24
 
Section 9.3. RIGHT TO CURE DEFAULTS
25
 
Section 9.4. ACTIONS AND PROCEEDINGS
25
 
Section 9.5. RECOVERY OF SUMS REQUIRED TO BE PAID
25
 
Section 9.6. ADDITIONAL PROVISIONS
25
 
Section 9.7. OTHER RIGHTS, ETC
26
 
Section 9.8. RIGHT TO RELEASE ANY PORTION OF THE PROPERTY
26
 
Section 9.9. RIGHT OF ENTRY
26
 
Section 9.10. BANKRUPTCY
27
 
Section 9.11. SALE OF OPERATING LEASE
27
 
Section 9.12. SUBROGATION
27
 
 
 
ARTICLE 10
 
 
 
INDEMNIFICATIONS
 
 
 
Section 10.1. GENERAL INDEMNIFICATION
27
 
Section 10.2. MORTGAGE AND/OR INTANGIBLE TAX
27
 
Section 10.3. MORTGAGEE’S RIGHTS
28
 


-ii-

--------------------------------------------------------------------------------

 

 
Page
ARTICLE 11
 
 
 
WAIVERS AND OTHER MATTERS
 
 
 
Section 11.1. WAIVER OF COUNTERCLAIM
28
 
Section 11.2. MARSHALLING AND OTHER MATTERS
28
 
Section 11.3. WAIVER OF NOTICE
28
 
Section 11.4. WAIVER OF STATUTE OF LIMITATIONS
28
 
Section 11.5. SOLE DISCRETION OF MORTGAGEE
28
 
Section 11.6. WAIVER OF TRIAL BY JURY
28
 
Section 11.7. WAIVER OF FORECLOSURE DEFENSE
29
 
Section 11.8. MORTGAGOR’S KNOWLEDGE
29
 
Section 11.9. USURY SAVINGS PROVISIONS
29
 
 
 
ARTICLE 12
 
 
 
CROSS-COLLATERALIZATION
 
 
 
Section 12.1. CROSS-COLLATERALIZATION
30
 
 
 
ARTICLE 13
 
 
 
MORTGAGEE AND NOTICES
 
 
 
Section 13.1. FAILURE TO ACT
30
 
Section 13.2. NOTICES
30
 
 
 
ARTICLE 14
 
 
 
APPLICABLE LAWS
 
 
 
Section 14.1. GOVERNING LAWS; JURISDICTION; ETC
31
 
Section 14.2. PROVISIONS SUBJECT TO APPLICABLE LAWS
31
 
 
 
ARTICLE 15
 
 
 
MISCELLANEOUS PROVISIONS
 
 
 
Section 15.1. NO ORAL CHANGE
31
 
Section 15.2. SUCCESSORS AND ASSIGNS; JOINT AND SEVERAL
31
 
Section 15.3. INAPPLICABLE PROVISIONS
32
 
Section 15.4. HEADINGS, ETC.
32
 
Section 15.5. NUMBER AND GENDER
32
 
Section 15.6. ENTIRE AGREEMENT
32
 
Section 15.7. LIMITATION ON MORTGAGEE’S OR SECURED PARTIES’ RESPONSIBILITY
32
 
Section 15.8. DUPLICATE ORIGINALS; COUNTERPARTS
32
 
Section 15.9. COVENANTS TO RUN WITH THE LAND
32
 
Section 15.10. CONCERNING MORTGAGEE
32
 
Section 15.11. MORTGAGEE MAY PERFORM; MORTGAGEE APPOINTED ATTORNEY-IN-FACT
33
 
Section 15.12. CONTINUING SECURITY INTEREST; ASSIGNMENT
33
 
Section 15.13. TERMINATION; RELEASE
33
 
Section 15.14. RELATIONSHIP
34
 


-iii-

--------------------------------------------------------------------------------

 

 
Page
ARTICLE 16
 
 
 
THIRD PARTY GRANTOR PROVISIONS
 
 
 
Section 16.1. THIRD PARTY GRANTOR
34
 
Section 16.2. AUTHORIZATIONS TO MORTGAGEE
34
 
Section 16.3. MORTGAGOR’S WARRANTIES
34
 
Section 16.4. MORTGAGOR’S WAIVERS
34
 
Section 16.5. FURTHER EXPLANATION OF WAIVERS
35
 
Section 16.6. MORTGAGOR’S UNDERSTANDINGS WITH RESPECT TO WAIVERS
35
 
 
 
ARTICLE 17
 
 
 
STATE SPECIFIC PROVISIONS
 
 
 
[EXHIBIT [A/B]: LEGAL DESCRIPTION OF [FEE] LAND]
 
[EXHIBIT [A/B]: DESCRIPTION OF [ ] GROUND LEASE]
 
[EXHIBIT [B/C]: DESCRIPTION OF [ ] GROUND LEASE]
 
 
 
 
 
SCHEDULE I: MAJOR LEASE
 

 

-iv-

--------------------------------------------------------------------------------

 

[FEE AND] LEASEHOLD MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FIXTURE FILING
THIS [FEE AND] LEASEHOLD MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY
AGREEMENT AND FIXTURE FILING (this “Security Instrument”) is entered into this
[__] day of [________], 2011 to be effective as of [__] day of [________], 2011,
to be effective as of May [17], 2011 (the “Effective Date”), by [____________] a
[________] [_________] (“Owner”), and [______________], a [_________] [_______]
(“Operator”) (Owner and Operator are collectively and together with their
permitted successors and assigns, individually or collectively (as the context
requires) referred to herein as “Mortgagor”), whose address is c/o FelCor
Lodging Trust Incorporated, 545 E. John Carpenter Freeway, Suite 1300, Irving,
Texas 75062, Attention: General Counsel, as mortgagor, to DEUTSCHE BANK TRUST
COMPANY AMERICAS (“Deutsche Bank”), as Collateral Agent (“Collateral Agent”)
under the Indenture for its benefit and the benefit of the Secured Parties (as
hereinafter defined) (Collateral Agent, in such capacity, together with its
successors and assigns, “Mortgagee”), whose address is 60 Wall Street, MS
NYC60-2710, New York, New York 10005, Attn: Corporates Deal Team Manager-FelCor
Lodging, as mortgagee.
RECITALS:
A.    Pursuant to (i) that certain Indenture, dated as of May 10, 2011 (the
“Original Indenture”), among FelCor Escrow Holdings, L.L.C., a Delaware limited
liability company (a wholly-owned subsidiary of FelCor Lodging Limited
Partnership, a Delaware limited partnership (the “Partnership”) (the “Issuer”),
Wilmington Trust Company, as trustee (in such capacity, together with its
successors and assigns, the “Indenture Trustee”), the Collateral Agent and
Deutsche Bank, in its capacities as registrar and paying agent, and (ii) that
certain Purchase Agreement dated April 26, 2011 (as amended, restated,
supplemented or otherwise modified from time to time, the “Purchase Agreement”)
among the Issuer, the Partnership, FelCor Lodging Trust Incorporated, a Maryland
corporation (“FelCor”, and together with the Partnership, the “Companies”),
certain subsidiaries of the Companies party thereto, and J.P. Morgan Securities
LLC, for itself and as representative of those certain parties named in Schedule
I thereto (collectively, the “Initial Purchasers”), the Issuer has issued or
will issue $525,000,000.00 aggregate principal amount of its 6.75% Senior
Secured Notes due 2019 (the “2019 6.75% Senior Secured Notes”; together with any
additional Notes and the Exchange Notes (as Notes and Exchange Notes are defined
in the Indenture) issued pursuant to the Indenture from time to time,
collectively, the “Indenture Notes”) upon the terms and subject to the
conditions set forth therein.
B.    Pursuant to that certain First Supplemental Indenture to the Indenture
dated as of the Effective Date (the “First Supplemental Indenture”; the Original
Indenture, as modified by the First Supplemental Indenture. and as the same may
be further amended, restated, supplemented or otherwise modified from time to
time, the “Indenture”) by and among the Issuer, the Partnership, FelCor, the
Subsidiary Guarantors (as defined in the Indenture), the Indenture Trustee, the
Collateral Agent and Deutsche Bank, in its capacities as registrar and paying
agent, the Partnership has assumed the rights and obligations of the Issuer
under the Indenture and the Subsidiary Guarantors guaranteed the Indenture Notes
and certain of the Partnership's obligations under the Indenture in accordance
with the terms set forth therein.
C.    The Companies own, directly or indirectly, 100% of the issued and
outstanding ownership interests in Mortgagor.
D.    The Mortgagee has been appointed to serve as Collateral Agent under the
Indenture and, in such capacity, to enter into this Security Instrument.
E.    Mortgagor and the Companies are part of a group of related companies, and
Mortgagor has received and/or expects to receive substantial direct and indirect
benefit from the proceeds of the Indenture Notes issued pursuant to the
Indenture (which benefits are hereby acknowledged) and is, therefore, willing to
enter into this Security Instrument.
F.    It is a condition to the obligations of the (x) Initial Purchasers to
purchase the 2019 6.75% Senior Secured Notes under the Purchase Agreement and
(y) the Mortgagee to enter into the Indenture, that the Mortgagor
 
 

--------------------------------------------------------------------------------

 

shall have executed and delivered this Security Instrument to the Mortgagee for
its own benefit and for the benefit of the Secured Parties.
G.    The Mortgagor is entering into this Security Instrument to create a lien
on and a security interest in the Property (as hereinafter defined) and to
secure the performance and payment of the Secured Obligations (as hereinafter
defined).
NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Mortgagor hereby covenants and agrees with the Mortgagee as
follows:
ARTICLE 1
DEFINED TERMS
Section 1.1. DEFINED TERMS. The following terms in this Security Instrument
shall have the following meanings:
“Accounts Receivable” shall have the meaning assigned to such term in Section
2.1(p) hereof.
“Applicable Laws” shall mean all existing and future federal, state and local
laws, orders, ordinances, governmental rules and regulations and court orders
applicable in the jurisdiction in which the Property is located.
“Affiliate” shall have the meaning assigned to such term in the Indenture.
“attorneys' fees”, “legal fees” and “counsel fees” shall include any and all
attorneys', paralegal and law clerk fees and disbursements, including, but not
limited to, fees and disbursements at the pre-trial, trial and appellate levels
incurred or paid by any Secured Party in protecting its interest in the
Property, the Leases and the Rents and enforcing its rights hereunder.
“Awards” shall have the meaning assigned to such tern in Section 2.1(j) hereof.
“Bankruptcy Code” shall have the meaning assigned to such term in Section 2.1(g)
hereof.
“Business Day” shall have the meaning assigned to such term in the Indenture.
“Collateral” shall have the meaning assigned to such term in Section 2.6 hereof.
“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereto and shall include any successors and assigns.
“Collateral Documents” shall have the meaning assigned to such term in the
Indenture.
“Creditors Rights Laws” shall have the meaning assigned to such term in Section
2.1(h) hereof.
“Credit Parties” shall mean, collectively, the Companies and the Subsidiary
Guarantors.
“Default Rate” shall have the meaning assigned to such term in Section 9.3
hereof.
“Event of Default” shall have the meaning assigned to such term in Section 8.1
hereof.
“Event of Loss” shall have the meaning assigned to such term in the Indenture.
“[Fee] Land” shall have the meaning assigned to such term in Section 2.1[(a)]
hereof.

-2-

--------------------------------------------------------------------------------

 

[“Fee Owner”] shall have the meaning assigned to such term in Section 2.1[(b)]
hereof.
“FelCor” shall have the meaning assigned to such term in the recitals hereto.
[“Franchise Agreement” shall mean that certain [franchise agreement] dated as of
[ ], [ ], between [ ] and Operator, as may be amended, restated, supplemented or
otherwise modified from time to time.]
[“Franchisor” shall mean [INSERT NAME OF FRANCHISOR, AS APPLICABLE], in its
capacity as [Franchisor] under the Franchise Agreement, and shall include any
successors and assigns pursuant thereto.]
[“Ground Leasehold Estate”] shall have the meaning assigned to such term in
Section 2.1[(b)] hereof.
[“Ground Lease”] shall have the meaning assigned to such term in Section
2.1[(b)] hereof.
“Improvements” shall have the meaning assigned to such term in Section 2.1(d)
hereof.
“Indemnified Party” means, individually or collectively, as the context may
require, Collateral Agent, the Secured Parties, the Initial Purchasers and any
Person (a) who is or will have been involved in the origination of the Secured
Obligations, (b) whose name the encumbrance created by this Security Instrument
is or will have been recorded or (c) who may hold or acquire or will have held a
full or partial interest in the Indenture Notes, as well as the respective
directors, officers, shareholders, partners, members, employees, agents,
servants, representatives, contractors, subcontractors, Affiliates,
subsidiaries, participants, successors and assigns of any and all of the
foregoing.
“Indenture” shall have the meaning assigned to such term in the recitals hereto.
“Indenture Notes” shall have the meaning assigned to such term in the recitals
hereto.
“Indenture Trustee” shall have the meaning assigned to such term in the recitals
hereto.
“Initial Purchasers” shall have the meaning assigned to such term in the
recitals hereto.
“Instrument” shall have the meaning assigned to such term in the Uniform
Commercial Code.
“Insurance Proceeds” shall have the meaning assigned to such term in Section
2.1[(i)] hereof.
“Issuer” shall have the meaning assigned to such term in the recitals hereto.
[“Land”] shall have the meaning assigned to such term in Section 2.1[(b)]
hereof.
[“Leasehold Land”] shall have the meaning assigned to such term in Section
2.1[(b)] hereof.
“Leases” shall have the meaning assigned to such term in Section 2.1(h) hereof.
“Losses” shall have the meaning assigned to such term in the Indenture.
“Lien” shall have the meaning assigned to such term in the Indenture.
“Major Lease” means: (a) the Operating Lease, and (b) those Leases as set forth
on Schedule I attached hereto, and any amendment, supplement, modification or
replacement thereof; and (c) any instrument guaranteeing or providing credit
support for any Major Lease.
“Management Agreement” shall mean that certain [management agreement] dated as
of [ ], [          ], between [ ] and Operator, as may be amended, restated,
supplemented or otherwise modified from time to time.]

-3-

--------------------------------------------------------------------------------

 

[“Manager”] shall mean [INSERT NAME OF MANAGER, AS APPLICABLE], in its capacity
as [Manager] under the Management Agreement, and shall include any successors
and assigns pursuant thereto.
“Material Adverse Effect” means (a) a material adverse effect upon the
condition, financial or otherwise, business, prospects, net worth or results of
operations of the Mortgagor, Companies, and the Subsidiaries, taken as a whole,
(b) a material impairment of the rights and remedies of Mortgagee or any Secured
Party under any Note Document; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Credit Party of
any Note Document to which it is a party.
“Mortgagee” shall have the meaning assigned to such term in the preamble hereto
and shall include any successors and assigns.
“Mortgagor” shall have the meaning assigned to such term in the preamble hereto
and shall include any successors and assigns.
“Net Loss Proceeds” shall have the meaning assigned to such term in the
Indenture.
“Note Documents” shall mean the Indenture Notes, the Indenture, the Collateral
Documents and any other documents or instruments entered into in connection with
the foregoing.
“Operating Lease” shall have the meaning assigned to such term in Section
2.1[(g)] hereof.
“Operating Leasehold Estate” shall have the meaning assigned to such term in
Section 2.1[(g)] hereof.
“Operator” shall have the meaning assigned to such term in the preamble hereto.
“Original Indenture” shall have the meaning assigned to such term in the
recitals hereto.
“Other Charges” shall mean any and all present and future real estate, property
and other taxes, assessments and special assessments, levies, fees, all water
and sewer rents and charges and all other governmental charges imposed upon or
assessed against, and all claims (including, without limitation, claims for
landlords', carriers', mechanics', workmens', repairmens', laborers',
materialmens', suppliers' and warehousemens' Liens and other claims arising by
operation of law), judgments or demands against, all or any portion of the
Property or other amounts of any nature which, if unpaid, might result in, or
permit the creation of, a Lien on the Property or which might result in
foreclosure of all or any portion of the Property.
“Other Mortgages” shall have the meaning assigned to such term in Section 12.1
hereof.
“Other Properties” shall have the meaning assigned to such term in Section 12.1
hereof.
“Owner” shall have the meaning assigned to such term in the preamble hereto.
“Partnership” shall have the meaning assigned to such term in the recitals
hereto.
“Permitted Liens” shall have the meaning assigned to the term “Permitted
Collateral Encumbrances” in Section 4.23(c)(ii) of the Indenture.
“Person” shall have the meaning assigned to such term in the Indenture.
“Personal Property” shall have the meaning assigned to such term in Section
2.1(f) hereof.
“Pledge Agreement” shall have the meaning assigned to such term in the
Indenture.
“Proceeds” shall have the meaning assigned to such term in the Uniform
Commercial Code .

-4-

--------------------------------------------------------------------------------

 

“Property” shall have the meaning assigned to such term in Section 2.1 hereof.
“Purchase Agreement” shall have the meaning assigned to such term in the
recitals hereto.
“Recorder” shall mean [ ].
“Renewal Lease” shall have the meaning assigned to such term in Section 4.3(b)
hereof.
“Rents” shall have the meaning assigned to such term in Section 2.1[(h)] hereof.
[“Secured Amount” shall have the meaning assigned to such term in Section 3.5
hereof.]
“Security Instrument” shall have the meaning assigned to such term in the
preamble hereto.
“Secured Obligations” shall have the meaning assigned to such term in the Pledge
Agreement.
“Secured Parties” shall have the meaning assigned to such term in the Pledge
Agreement.
“State” shall mean the State in which the Land is located.
“Tangible Chattel Paper” shall have the meaning assigned to such term in the
Uniform Commercial Code.
“Taxes” shall have the meaning assigned to such term in Section 4.2 hereof.
“Tenant” shall mean any tenant, lessee, sublessee, franchisee, licensee, grantee
or obligee, as applicable.
“Third Party Borrower” shall have the meaning assigned to such term in Section
19.1 hereof.
“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the state in which the Property is located; provided, however,
that, at any time, if by reason of mandatory provisions of law, any or all of
the perfection or priority of the Mortgagee's security interest in any item or
portion of the Collateral is governed by the Uniform Commercial Code as in
effect in a jurisdiction other than the state in which the Property is located,
the term “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect, at such time, in such other jurisdiction for purposes of the provisions
hereof relating to such perfection or priority and for purposes of definitions
relating to such provisions.
“Work Charge” shall have the meaning assigned to such term in Section 4.5(a)
hereof.
All capitalized terms used herein but not defined herein shall have the meaning
assigned to such terms in the Indenture. The rules of construction set forth in
Section 1.03 of the Indenture shall be applicable to this Security Instrument
mutatis mutandis. Unless the context clearly indicates a contrary intent or
unless otherwise specifically provided herein, words used in this Security
Instrument may be used interchangeably in singular or plural form.
ARTICLE 2
GRANTS OF SECURITY
Section 2.1. PROPERTY MORTGAGED. Pursuant to the terms of Sections 2.2, 2.6 and
2.8 below, in order to secure the due and punctual payment and performance of
all of the Secured Obligations for the benefit of the Secured Parties, Mortgagor
does hereby irrevocably MORTGAGE, GRANT, BARGAIN, SELL, PLEDGE, ASSIGN, WARRANT,
TRANSFER and CONVEY, subject to the Permitted Liens, to Mortgagee, and does
hereby grant a security interest in and lien upon all of the following property,
rights, interests, and estates now owned or hereafter acquired by Mortgagor
(collectively, the “Property”), subject to the Permitted Liens, if any:

-5-

--------------------------------------------------------------------------------

 

(a)    Land. The fee interest in the real property described in Exhibit A
attached hereto and made a part hereof (collectively, the “[Fee] Land”);]
(b)    Ground Lease. [That/Those] certain ground lease[s] as more particularly
described on Exhibit [A/B] [and Exhibit [B/C]] attached hereto (as amended,
restated, supplemented or otherwise modified from time to time, [individually
and collectively, as the context may require,] the “Ground Lease”), and the
leasehold estate[s] created thereby (the “Ground Leasehold Estate”) in the real
property described in the Ground Lease [and described [respectively] in Exhibit
[A/B] [and Exhibit [B/C]] attached hereto ([collectively,] the “[Leasehold]
Land”, [the Leasehold Land and the Fee Land are sometimes referred to herein
collectively as, the “Land”)], including any and all credits, deposits, options,
proceeds, privileges and rights of Owner as tenant under the Ground Lease,
including, but not limited to, the right, if any, to renew or extend the Ground
Lease for succeeding term or terms, and also including all the right, title,
claim or demand whatsoever of Owner either in law or in equity, in possession or
expectancy, of, in and to Owner's right, as tenant under the Ground Lease, to
elect under Section 365(h)(1) of the Bankruptcy Code to terminate or treat the
Ground Lease as terminated or to consent to the transfer of the interest of
lessor under the Ground Lease (together with any future owners(s) of the
lessor's interest in the Ground Lease, collectively, the “Fee Owner”) in the
Leasehold Land and the Improvements (as hereinafter defined) free and clear of
the Ground Lease under Section 363 of the Bankruptcy Code in the event (i) of
the bankruptcy, reorganization or insolvency of the Fee Owner, and (ii) (A) the
rejection of the Ground Lease by the Fee Owner, as debtor in possession, or by a
trustee for the Fee Owner, pursuant to Section 365 of the Bankruptcy Code or (B)
any attempt by the Fee Owner, as debtor in possession, or by a trustee for the
Fee Owner, to transfer the Fee Owner's interest in the Leasehold Land and the
Improvements under Section 363 of the Bankruptcy Code.]
(c)    Additional Land. All additional lands, estates and development rights
hereafter acquired by Mortgagor for use in connection with the Land and the
development of the Land and all additional lands and estates therein which may,
from time to time, by supplemental mortgage or otherwise be expressly made
subject to the Lien of this Security Instrument;
(d)    Improvements. The buildings, structures, fixtures, additions,
enlargements, extensions, modifications, repairs, replacements and improvements
of every kind or description now or hereafter attached, erected or located on
the Land, including, without limitation, (i) all attachments, railroad tracks,
foundations, sidewalks, drives, roads, curbs, streets, ways, alleys, passages,
passageways, sewer rights, parking areas, driveways, fences and walls and (ii)
all materials now or hereafter located on the Land intended for the
construction, reconstruction, repair, replacement, alteration, addition or
improvement of or to such buildings, fixtures, structures and improvements, all
of which materials shall be deemed to be part of the Improvements (as defined
herein) immediately upon delivery thereof on the Land and to be part of the
Improvements immediately upon their incorporation therein (collectively, the
“Improvements”);
(e)    Easements. All easements, rights-of-way or use, rights, strips and gores
of land, streets, ways, alleys, passages, sewer rights, water, water courses,
water rights and powers, air rights and development rights, and all estates,
rights, titles, interests, privileges, liberties, servitudes, tenements,
hereditaments and appurtenances of any nature whatsoever, in any way now or
hereafter belonging, relating or pertaining to the Land and the Improvements,
including, but not limited to, the reversions and remainders, and all land lying
in the bed of any street, road or avenue, opened or proposed, in front of or
adjoining the Land, to the center line thereof and all the estates, rights,
titles, interests, dower and rights of dower, curtesy and rights of curtesy,
property, possession, claim and demand whatsoever, both at law and in equity, of
Mortgagor of, in and to the Land and the Improvements, and every part and parcel
thereof, with the appurtenances thereto;
(f)    Fixtures and Personal Property. All machinery, apparatus, equipment,
fittings, fixtures (including, but not limited to, all heating,
air-conditioning, plumbing, lighting, communications and elevator fixtures,
inventory and goods), inventory and articles of personal property and accessions
thereof and renewals, replacements thereof and substitutions therefor
(including, but not limited to, beds, bureaus, chiffonniers, chests, chairs,
desks, lamps, mirrors, bookcases, tables, rugs, carpeting, drapes, draperies,
curtains, shades, venetian blinds, screens, paintings, hangings, pictures,
divans, couches, luggage carts, luggage racks, stools, sofas, chinaware, linens,
pillows, blankets, glassware, silverware, food carts, cookware, dry cleaning
facilities, dining room wagons, keys or other entry systems, bars, bar fixtures,
liquor and other drink dispensers, icemakers, radios, television sets, intercom
and paging equipment, electric and electronic equipment, dictating equipment,
private telephone systems, medical equipment,

-6-

--------------------------------------------------------------------------------

 

potted plants, heating, lighting and plumbing fixtures, fire prevention and
extinguishing apparatus, cooling and air-conditioning systems, elevators,
escalators, fittings, plants, apparatus, stoves, ranges, refrigerators, laundry
machines, tools, machinery, engines, dynamos, motors, boilers, incinerators,
switchboards, conduits, compressors, vacuum cleaning systems, floor cleaning,
waxing and polishing equipment, call systems, brackets, electrical signs, bulbs,
bells, ash and fuel, conveyors, cabinets, lockers, shelving, spotlighting
equipment, dishwashers, garbage disposals, washers and dryers), other customary
hotel equipment and other tangible property of every kind and nature whatsoever
owned by Mortgagor, or in which Mortgagor has or shall have an interest, now or
hereafter located upon the Land and the Improvements, or appurtenant thereto, or
usable in connection with the present or future operation and occupancy of the
Land and the Improvements and all building equipment, materials and supplies of
any nature whatsoever owned by Mortgagor, or in which Mortgagor has or shall
have an interest, now or hereafter located upon the Land or the Improvements, or
appurtenant thereto, or usable in connection with the present or future
operation and occupancy of the Land and the Improvements (hereinafter
collectively called the “Personal Property”), and the right, title and interest
of Mortgagor in and to any of the Personal Property which may be subject to any
security interests, as defined in the Uniform Commercial Code, or equipment
leases superior in priority to the Lien of this Security Instrument and all
proceeds and products of all of the above;
(g)    Operating Lease. That certain Lease Agreement dated as of [DESCRIPTION OF
OPERATING LEASE BETWEEN OWNER AND OPERATOR AND ALL AMENDMENTS THEREOF TO BE
INSERTED] (as amended, assigned, and extended and in effect from time to time,
the “Operating Lease”), and the leasehold estate created thereby (the “Operating
Leasehold Estate”), including all assignments, modifications, extensions and
renewals from time to time of the Operating Lease and all credits, deposits,
options, privileges and rights of Operator as tenant under the Operating Lease,
including, but not limited to, rights of first refusal, if any, and the right,
if any, to renew or extend the Operating Lease for a succeeding term or terms,
and also including all the right title, claim or demand whatsoever of Operator
either in law or in equity, in possession or expectancy, of, in and to
Operator's rights, as tenant under the Operating Lease, to elect under Section
365(h)(1) of the Bankruptcy Code, Title 11 U.S.C.A. § 101 et seq. (the
“Bankruptcy Code”) to terminate or treat the Operating Lease as terminated in
the event (i) of the bankruptcy, reorganization or insolvency of the lessor
thereunder, and (ii) the rejection of the Operating Lease by the lessor
thereunder, as debtor in possession, or by a trustee for the lessor thereunder,
pursuant to Section 365 of the Bankruptcy Code;
(h)    Leases and Rents. All leases, subleases, rental agreements, tenancies,
occupancy or concession agreements, registration cards and agreements, if any,
and other agreements whether or not in writing affecting the use, enjoyment or
occupancy of the Land and/or the Improvements heretofore or hereafter entered
into (including, without limitation, the Operating Lease) and all extensions,
amendments and modifications thereto, whether before or after the filing by or
against Mortgagor of any petition for relief under Creditor's Rights Laws
(defined below) (collectively, the “Leases”), and all right, title and interest
of Mortgagor, its successors and assigns therein and thereunder, including,
without limitation, any guaranties of the lessees' obligations thereunder, cash,
guaranty agreements, letters of credit, bonds, sureties or securities deposited
thereunder to secure the performance by the lessees of their obligations
thereunder and all rents, additional rents, revenues, issues, registration fees,
advance rental payments, payments incident to assignment, sublease or surrender
of a Lease, claims for forfeited deposits and claims for damages, now due or
hereafter to become due, with respect to any Lease, any indemnification against,
or reimbursement for, sums paid and costs and expenses incurred by the Mortgagor
under any Lease or otherwise, and any award in the event of the bankruptcy of
any Tenant under or guarantor of a Lease, if any, and profits (including all oil
and gas or other mineral royalties and bonuses and all rents, revenues, bonus
money, royalties, rights and benefits accruing to Mortgagor under all present
and future oil, gas and mineral leases on any parts of the Land and the
Improvements) from the Land and the Improvements, all income, rents, room rates,
issues, profits, revenues, deposits, accounts and other benefits from the
operation of the hotel on the Land and/or the Improvements, including, without
limitation, all revenues and credit card receipts collected from guest rooms,
restaurants, bars, mini-bars, meeting rooms, banquet rooms and recreational
facilities and otherwise, all receivables, customer obligations, installment
payment obligations and other obligations now existing or hereafter arising or
created out of sale, lease, sublease, license, concession or other grant of the
right of the possession, use or occupancy of all or any portion of the Land
and/or Improvements, or personalty located thereon, or rendering of services by
Mortgagor or any operator or manager of the hotel or the commercial space
located in the Improvements or acquired from others, including, without
limitation, from the rental of any office space, retail space, commercial space,
guest room or other space, halls, stores or offices, including any deposits
securing reservations of such space, exhibit or sales space of every kind,
license, lease, sublease and concession fees and rentals, health club membership
fees, food and beverage

-7-

--------------------------------------------------------------------------------

 

wholesale and retail sales, service charges, vending machine sales and proceeds,
if any, from business interruption or other loss of income insurance relating to
the use, enjoyment or occupancy of the Land and/or the Improvements whether paid
or accruing before or after the filing by or against Mortgagor of any petition
for relief under Creditors Rights Laws (the “Rents”), and all proceeds from the
sale or other disposition of the Leases and the right to receive and apply the
Rents to the payment of the Secured Obligations. As used herein, the term
“Creditors Rights Laws” shall mean any existing or future laws of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, conservatorship, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to its debts
or debtors;
(i)    Insurance Proceeds. All insurance proceeds and any unearned premiums on
and in respect of the Property under any insurance policies covering the
Property whether or not required by this Security Instrument, the Indenture or
any other Notes Documents, including, without limitation, the right to receive
and apply the proceeds of any insurance, judgments, or settlements made in lieu
thereof, for damage to the Property (collectively, the “Insurance Proceeds”);
(j)    Condemnation Awards. All condemnation awards or payments, including
interest thereon, which may heretofore and hereafter be made with respect to the
Property by reason of any taking or condemnation, whether from the exercise of
the right of eminent domain (including, but not limited to, any transfer made in
lieu of or in anticipation of the exercise of the right) (collectively, the
“Awards”);
(k)    [Reserved.]
(l)    Tax Certiorari. All refunds, rebates or credits in connection with
reduction in real estate taxes and assessments charged against the Property as a
result of tax certiorari or any applications or proceedings for reduction;
(m)    Rights. The right, in the name and on behalf of Mortgagor, to appear in
and defend any action or proceeding brought with respect to the Property and to
commence any action or proceeding to protect the interest of Mortgagee or
Secured Parties in the Property;
(n)    Agreements. All other agreements, management agreements, operating
agreements, franchise agreements, license agreements, contracts, certificates,
chattel paper (whether tangible or electronic), instruments, franchises,
permits, licenses, plans, specifications and other documents (including
electronic documents), now or hereafter entered into, and all rights therein and
thereto, respecting or pertaining to the use, occupation, construction,
management or operation of any part of the Land and Improvements or any business
or activity conducted on any part of the Land and Improvements, including, but
not limited to, the Management Agreement [and Franchise Agreement] and any and
all agreements executed in connection therewith, and all right, title and
interest of Mortgagor therein and thereunder, including, without limitation, all
reserves, deferred payments, deposits, and refunds of every kind, nature or
character relating thereto, and the right, during the occurrence of any Event of
Default, to receive and collect any sums payable to Mortgagor thereunder;
(o)    Intangibles. All trade names, trademarks, service marks, logos,
copyrights, goodwill, books and records, tenant or guest lists, advertising
materials, telephone exchange numbers identified in such materials, and all
other general intangibles relating to or used in connection with the operation
of the Land, the Improvements and the Personal Property;
(p)    Mortgagor Accounts. All right, title and interest of Mortgagor, if any,
arising from the operation of the Land and the Improvements in and to all
payments for goods or property sold, leased or occupied or for services
rendered, whether or not yet earned by performance, and not evidenced by an
instrument or chattel paper (hereinafter referred to as “Accounts Receivable”),
including, without limiting the generality of the foregoing, (i) all accounts,
contract rights, book debts, and notes arising from the operation of a hotel on
the Land and the Improvements or arising from the sale, lease or exchange of
goods or other property and/or the performance of services, (ii) Mortgagor's
rights to payment from any consumer credit/charge card organization or entities
which sponsor and administer such cards, such as the American Express Card, the
Visa Card and the MasterCard or other similar credit cards, (iii) Mortgagor's
rights in, to and under all purchase orders for goods, services or other
property, (iv) Mortgagor's rights to any goods, services or other property
represented by any of the foregoing, (v) monies due

-8-

--------------------------------------------------------------------------------

 

to or to become due to Mortgagor under all contracts for the sale, lease or
exchange of goods or other property and/or the performance of services including
the right to payment of any interest or finance charges in respect thereto
(whether or not yet earned by performance on the part of Mortgagor) and (vi) all
collateral security and guaranties of any kind given by any Person with respect
to any of the foregoing. Accounts Receivable shall include those now existing or
hereafter created, substitutions therefor, proceeds (whether cash or non-cash,
movable or immovable, tangible or intangible) received upon the sale, exchange,
transfer, collection or other disposition or substitution thereof and any and
all of the foregoing and proceeds therefrom;
(q)    Security Interests. All right, title and interest of the Owner and
Operator under the Operating Lease as secured party in the personal property and
collateral pursuant to any security interest granted by lessees or by operation
of Applicable Laws thereunder;
(r)    Miscellaneous. To the extent not set forth in this Section 2.1, the
Collateral defined in Section 2.6 below;
(s)    Proceeds. All proceeds of any of the foregoing items set forth in
subsections (a) through (r) above, including, without limitation, Insurance
Proceeds, Awards which may at any time be converted into cash or liquidation
claims; and
(t)    Other Rights. Any and all other rights of Mortgagor in and to the items
set forth in subsections (a) through (s) above.
Section 2.2. ASSIGNMENT OF LEASES AND RENTS. (a) Mortgagor hereby absolutely and
unconditionally assigns, transfers, and sets over to Mortgagee all of
Mortgagor's right, title and interest in and to all current and future Leases
and Rents and the right, subject to Applicable Laws, to collect all sums payable
to the Mortgagor thereunder and apply the same as the Mortgagee may, in its sole
discretion, determine to be appropriate to protect the security afforded by this
Security Instrument (including the payment of reasonable costs and expenses in
connection with the maintenance, operation, improvement, insurance, taxes and
upkeep of the Property), which is not conditioned upon the Mortgagee being in
possession of the Land; it being intended by Mortgagor that this assignment
constitutes a present, absolute, effective, irrevocable and complete assignment
and not an assignment for additional security only. Subject to the terms of
Section 9.1(i) of this Security Instrument, Mortgagee grants to Mortgagor a
revocable license to (i) collect, receive, use and enjoy the Rents and Mortgagor
shall hold the Rents, or a portion thereof sufficient to discharge all current
sums due on the Secured Obligations, for use in the payment of such sums, and
(ii) enforce the terms of the Leases. The foregoing license shall not be revoked
until the occurrence and during the continuance of an Event of Default in
accordance with Section 9.1(i) of this Security Instrument.
(b)    The Mortgagor acknowledges that the Mortgagee has taken all reasonable
actions necessary to obtain, and that upon recordation of this Security
Instrument the Mortgagee shall have, to the extent permitted under Applicable
Laws, a valid and fully perfected, first priority, present assignment of the
Rents arising out of the Leases and all security for such Leases, subject to the
Permitted Liens, and in the case of security deposits, rights of depositors as
required under Applicable Laws. The Mortgagor acknowledges and agrees that upon
recordation of this Security Instrument, the Mortgagee's interest in the Rents
shall be deemed to be fully perfected, “choate” and enforced as to the Mortgagor
and all third parties, including, without limitation, any subsequently appointed
trustee in any case under the Bankruptcy Code, without the necessity of
commencing a foreclosure action with respect to this Security Instrument, making
formal demand for the Rents, obtaining the appointment of a receiver or taking
any other affirmative action.
(c)    Without limitation of the absolute nature of the assignment of the Rents
hereunder, the Mortgagor and the Mortgagee agree that (a) this Security
Instrument shall constitute a “security agreement” for purposes of
Section 552(b) of the Bankruptcy Code, (b) the security interest created by this
Security Instrument extends to property of the Mortgagor acquired before the
commencement of a case in bankruptcy and to all amounts paid as Rents, and (c)
such security interest shall extend to all rents acquired by the estate after
the commencement of any case in bankruptcy.
Section 2.3. [RESERVED]

-9-

--------------------------------------------------------------------------------

 

 
Section 2.4. COLLECTION OF RENTS BY THE MORTGAGEE.
(a)    Any Rents receivable by the Mortgagee hereunder, after payment of all
proper costs and expenses as the Mortgagee may, in its sole discretion,
determine to be appropriate (including the payment of reasonable costs and
expenses in connection with the maintenance, operation, improvement, insurance,
taxes and upkeep of the Property), shall be applied in accordance with the
provisions of Section 9.2 of this Security Instrument. The Mortgagee shall be
accountable to the Mortgagor only for Rents actually received by the Mortgagee.
The collection of such Rents and the application thereof shall not cure or waive
any Event of Default or waive, modify or affect notice of Event of Default or
invalidate any act done pursuant to such notice.
(b)    The Mortgagor hereby irrevocably authorizes and directs the Tenant under
each Lease to rely upon and comply with any and all notices or demands from the
Mortgagee for payment of Rents to the Mortgagee and the Mortgagor shall have no
claim against any Tenant for Rents paid by such Tenant to the Mortgagee pursuant
to such notice or demand.
Section 2.5. IRREVOCABLE INTEREST. All rights, powers and privileges of the
Mortgagee herein set forth are coupled with an interest and are irrevocable,
subject to the terms and conditions hereof, and the Mortgagor shall not take any
action under the Leases or otherwise which is inconsistent with this Security
Instrument or any of the terms hereof and any such action inconsistent herewith
or therewith shall be void.
Section 2.6. SECURITY AGREEMENT. This Security Instrument is both a real
property mortgage and a “security agreement” within the meaning of the Uniform
Commercial Code. The Property includes both real and personal property and all
other rights and interests, whether tangible or intangible in nature, of
Mortgagor in the Property. By executing and delivering this Security Instrument,
Mortgagor hereby grants to Mortgagee for the benefit of the Secured Parties, as
security for the Secured Obligations, a security interest in the following
properties, assets and rights of Mortgagor, wherever located, whether now owned
or hereafter acquired or arising, and all Proceeds and products thereof (all of
the same being hereinafter called the “Collateral”): all personal and fixture
property of every kind and nature, including all goods (including inventory,
equipment and any accessions thereto), Instruments (including promissory notes),
documents (including, if applicable, electronic documents), accounts, chattel
paper (whether tangible or electronic), deposit accounts, letter-of-credit
rights (whether or not the letter of credit is evidenced by a writing),
securities and all other investment property, supporting obligations, any other
contract rights or rights to the payment of money, insurance claims and
Insurance Proceeds, all general intangibles (including all payment intangibles)
and all of the Insurance Proceeds of any of the foregoing (as each of the
foregoing terms is defined in the Uniform Commercial Code).
Section 2.7. FIXTURE FILING. Without in any manner limiting the generality of
any of the other provisions of this Security Instrument: (a) some portions of
the goods described or to which reference is made herein are or are to become
fixtures on the [[Fee] Land described or to which reference is made herein or on
Exhibit A] [and] [the Leasehold Land described or to which reference is made
herein or on Exhibit [B/C]] attached to this Security Instrument; (b) this
Security Instrument is to be filed of record in the real estate records as a
financing statement and shall constitute a “fixture filing” for purposes of the
Uniform Commercial Code; and (c) Owner is the record [fee] owner of the [Ground
Leasehold Estate in the] real estate or interests in the real estate
constituting the Property hereunder, subject to the Permitted Liens. Information
concerning the security interest herein granted may be obtained at the addresses
set forth on the first page hereof. This Security Instrument shall be effective
as a financing statement filed as a fixture filing with respect to all fixtures
included within the Property and is to be filed for record in the real property
or other applicable records in the office of the Recorder where the Property
(including said fixtures) is situated. This Security Instrument shall also be
effective as a financing statement covering as extracted minerals or the like
(including oil and gas) and accounts subject to the applicable provisions of the
Uniform Commercial Code of the State in which the Property is located. The
address of the Debtor (Mortgagor) is set forth on the first page hereof and the
address of the Secured Party (Mortgagee) is set forth below. In that regard, the
following information is provided:

-10-

--------------------------------------------------------------------------------

 

Name of First Debtor:
[                     ]
Type of Organization:
[                     ]
State:
[                     ]
Organizational ID Number:
[ ]
Name of Secured Party:
DEUTSCHE BANK TRUST COMPANY AMERICAS, as Collateral Agent
Address of Secured Party:
Trust & Securities Services
60 Wall Street, MS NYC60-2710
New York, New York 10005
Attn: Corporates Team Deal Manager - FelCor Lodging
[Name and Address of Fee Owner [if First Debtor has Ground Leasehold Estate:]]
[                     ]
Name of Second Debtor:
[                     ]
Type of Organization:
[                     ]
State:
[                     ]
Organizational ID Number:
[ ]
Name of Secured Party:
DEUTSCHE BANK TRUST COMPANY AMERICAS, as Collateral Agent
Address of Secured Party:
Trust & Securities Services
60 Wall Street, MS NYC60-2710
New York, New York 10005
Attn: Corporates Team Deal Manager - FelCor Lodging
[Name and Address of Fee Owner [if Second Debtor has Leasehold Estate:]]
[                     ]

 
Section 2.8. CONDITIONS TO GRANT. TO HAVE AND TO HOLD the above granted and
described Property unto Mortgagee for the use and benefit of Mortgagee and the
Secured Parties and their successors and assigns, forever to secure the Secured
Obligations; provided, however, these presents are upon the express condition
that, upon final payment and performance of the Secured Obligations or the full
and final release of this Security Instrument, these presents and the estate
hereby granted shall cease, terminate and be void.
Section 2.9. GRANTS TO MORTGAGEE. This Security Instrument and the grants,
assignments and transfers made to Mortgagee in this Article 2 shall inure to
Mortgagee solely in its capacity as Collateral Agent for its own benefit and the
benefit of the Secured Parties.
Section 2.10. HOMESTEAD. None of the Property forms any part of any property
owned, used or claimed by Mortgagor as a residence or business homestead. None
of the Property is exempt from forced sale under Applicable Laws and, to the
extent applicable, the state in which Land and Improvements are located.
Mortgagor hereby disclaims and renounces each and every claim to the Property as
a homestead.
ARTICLE 3
SECURED OBLIGATIONS
Section 3.1. SECURED OBLIGATIONS. This Security Instrument and the grants,
assignments and transfers made in Article 2 are given for the purpose of
securing the Secured Obligations, including any advances made by Mortgagee or
any Secured Party for the construction, improvement, operation, repair,
maintenance, preservation or operation of the Property and the security for
payment of the Secured Obligations, whether such future advances are obligatory
or are made at Mortgagee's or such Secured Party's option, for any purpose and
the Property is collateral security for the payment and performance in full when
due of the Secured Obligations.

-11-

--------------------------------------------------------------------------------

 

Section 3.2. PAYMENT OF OBLIGATIONS. Mortgagor will pay and perform the Secured
Obligations at the time and in the manner provided in the Indenture and the
other Note Documents, subject to and as required by the terms and provisions
thereof including, without limitation, any non-recourse provisions expressly set
forth therein.
Section 3.3. INCORPORATION BY REFERENCE. All the covenants, conditions and
agreements contained in the Indenture and the other Note Documents are hereby
made a part of this Security Instrument to the same extent and with the same
force as if fully set forth herein.
Section 3.4. FUTURE ADVANCES. This Security Instrument shall secure all of the
Secured Obligations, including, without limitation, future advances whenever
hereafter made with respect to or under the Indenture or the other Note
Documents and shall secure not only Secured Obligations with respect to
presently existing indebtedness under the Indenture and the other Note Documents
but also any and all other indebtedness which may hereafter be owing by the
Mortgagor to the Secured Parties under the Indenture and the other Note
Documents however incurred, whether interest, discount or otherwise, and whether
the same shall be deferred, accrued or capitalized, including future advances
and re-advances pursuant to the Indenture or the other Note Documents, whether
such advances are obligatory or to be made at the option of the Secured Parties,
or otherwise, and any extensions, refinancings, modifications or renewals of all
such Secured Obligations whether or not the Mortgagor executes any extension
agreement or renewal instrument and, in each case, to the same extent as if such
future advances were made on the date of the execution of this Security
Instrument.
Section 3.5. [MAXIMUM AMOUNT OF INDEBTEDNESS. The maximum aggregate amount of
all indebtedness that is, or under any contingency may be, secured at the date
hereof or at any time hereafter by this Security Instrument is $[ ] (the
“Secured Amount”), plus, to the extent permitted by Applicable Laws, collection
costs, sums advanced for the payment of taxes, assessments, maintenance and
repair charges, insurance premiums and any other costs incurred to protect the
security encumbered hereby or the lien hereof, and expenses incurred by the
Mortgagee by reason of any Event of Default by the Mortgagor under the terms
hereof, together with interest thereon, all of which amount shall be secured
hereby.]
Section 3.6. LAST DOLLAR SECURED. So long as the aggregate amount of the Secured
Obligations exceeds the Secured Amount, any payments and repayments of the
Secured Obligations shall not be deemed to be applied against or to reduce the
Secured Amount.
ARTICLE 4
PROPERTY AND COLLATERAL REPRESENTATIONS AND COVENANTS
Mortgagor represents, warrants, covenants and agrees as follows:
Section 4.1. INSURANCE. Mortgagor shall obtain and maintain, or cause to be
obtained and maintained, in full force and effect at all times insurance with
respect to Mortgagor and the Property as required pursuant to Section 4.16 of
the Indenture.
Section 4.2. TAXES AND OTHER CHARGES. Mortgagor shall pay and discharge all real
estate and personal property taxes, assessments, water rates or sewer rents
(collectively, “Taxes”), ground rents, maintenance charges, impositions (other
than Taxes), and any Other Charges now or hereafter levied or assessed or
imposed against the Property or any part thereof in accordance with the
provisions of the Indenture.
Section 4.3. LEASES.
(a)    Mortgagor hereby represents and warrants that, as of the Effective Date:
(i) Operator is the lessor under all Major Leases (except with respect to the
Operating Lease, under which the Operator is the lessee), (ii) to the best of
Mortgagor's knowledge, no Person (other than hotel guests or with respect to
Permitted Liens) has any possessory interest in any Property or right to occupy
the same except under and pursuant to the provisions of the Major Leases and the
Management Agreement; (iii) to the best of Mortgagor's knowledge, the Major
Leases are in full force and effect and there are no material defaults by
Mortgagor or any Tenant under any Major Lease, and there

-12-

--------------------------------------------------------------------------------

 

are no conditions that, with the passage of time or the giving of notice, or
both, would constitute material defaults under any Major Lease; (iv) with
respect to each Major Lease, to the best of Mortgagor's knowledge, (u) no Rent
has been paid more than one (1) month in advance of its due date, (v) there are
no offsets or defenses to the payment of any portion of the Rents, (w) all work
to be performed by Mortgagor under each Major Lease has been performed as
required and has been accepted by the applicable Tenant, and any payments, free
rent, partial rent, rebate of rent or other payments, credits, allowances or
abatements required to be given by Mortgagor to any Tenant have already been
received by such Tenant, (x) there has been no prior sale, transfer or
assignment, hypothecation or pledge of any Major Lease or of the Rents received
therein which is still in effect, (y) no Tenant under any Major Lease has sublet
all or any portion of the premises demised thereby, nor does anyone except such
Tenant and its employees occupy such leased premises other than with respect to
Permitted Liens, and (z) no Tenant under any Major Lease has a right or option
pursuant to such Major Lease or otherwise to purchase all or any part of the
Property; or any right or option for additional space which constitutes
Property.
(b)    Mortgagor hereby covenants and agrees that it shall not enter into a
proposed Lease, including the renewal or extension of an existing Lease (each, a
“Renewal Lease”), unless such proposed Lease or Renewal Lease (i) provides for
rental rates and terms comparable to existing local market rates and terms
(taking into account the type and quality of the Tenant) as of the date such
Lease or Renewal Lease is executed by Mortgagor (unless, in the case of a
Renewal Lease, the rent payable during such renewal, or a formula or other
method to compute such rent, is provided for in the original Lease), (ii) is an
arms-length transaction with a bona fide, independent third party Tenant, (iii)
would not cause a Material Adverse Effect, and (iv) is subject and subordinate
to the this Security Instrument. At Mortgagee's request, Mortgagor shall
promptly deliver to Mortgagee copies of all Leases and Renewal Leases which are
entered into pursuant to this Section 4.3(b) together with Mortgagor's
certification that they have satisfied all of the conditions of this Section
4.3(b).
(c)    Mortgagor hereby covenants and agrees that it (i) shall observe and
perform in all material respects all the obligations imposed upon the lessor
under the Major Leases and shall not knowingly do or permit to be done anything
to impair the value of any of the Major Leases as security for the Secured
Obligations; (ii) shall promptly send copies to Mortgagee of all notices of
default which Mortgagor shall send or receive with respect to the Major Leases;
(iii) shall enforce all of the material terms, covenants and conditions
contained in the Major Leases upon the part of the Tenant thereunder to be
observed or performed; (iv) shall not collect any of the Rents more than one (1)
month in advance (provided security deposits shall not be deemed Rents collected
in advance); and (v) shall not execute any other assignment of the lessor's
interest in any of the Major Leases or the Rents therefrom, except for Permitted
Liens (as such term is defined in the Indenture).
(d)    Mortgagor may, without the consent of Mortgagee, amend, modify or waive
the provisions of any Lease or Renewal Lease or terminate, reduce rents under,
accept a surrender of space under, or shorten the term of, any Lease or Renewal
Lease (including any guaranty, letter of credit or other credit support with
respect thereto); provided (i) that such action (taking into account, in the
case of a termination, reduction in rent, surrender of space or shortening of
term, and the planned alternative use of the affected space) would not cause a
Material Adverse Effect, and (ii) that such Lease or Renewal Lease, as amended,
modified or waived, is otherwise in compliance with the requirements of this
Security Instrument and any subordination agreement binding upon Mortgagee with
respect to such Lease or Renewal Lease. A termination of a Lease or Renewal
Lease with a Tenant who is in default beyond applicable notice and grace periods
shall not be considered an action which constitutes a Material Adverse Effect
unless it causes a breach, default or failure of performance under the
Management Agreement [or Franchise Agreement, as applicable]. At Mortgagee's
request, Mortgagor shall promptly deliver to Mortgagee copies of all Leases,
Renewal Leases, amendments, modifications and waivers which are entered into
pursuant to this Section 4.3(d) together with a certification with respect to
each that it has satisfied all of the conditions of this Section 4.3(d).
Section 4.4. TITLE.
(a)    [Owner has good and marketable[fee title to] [leasehold estate in] the
Property, subject only to the Permitted Liens, and has the right to mortgage,
grant, bargain, sell, pledge, assign, warrant, transfer and convey the same.]
Subject to the Permitted Liens, Mortgagor shall forever warrant, defend and
preserve the title and the validity and priority of the Lien of this Security
Instrument and shall forever warrant and forever defend the same to Mortgagee
and the Secured Parties, as applicable, against the claims of all Persons
whatsoever. Operator possesses a good and valid leasehold estate in and to the
Operating Leasehold Estate and leases the Operating Leasehold Estate

-13-

--------------------------------------------------------------------------------

 

free and clear of all liens, encumbrances and charges whatsoever, except for the
Permitted Liens. This Security Instrument, when properly recorded in the
appropriate records, together with any Uniform Commercial Code financing
statements required to be filed in connection therewith, will create (a) a
valid, perfected first priority Lien on the Property, subject only to Permitted
Liens and (b) perfected security interests in and to, and perfected collateral
assignments of, all personalty (including the Leases), all in accordance with
the terms thereof, in each case subject only to any applicable Permitted Liens.
Section 4.5. PAYMENT FOR LABOR AND MATERIALS.
(a)    Subject to Section 4.5(b) below, Mortgagor will promptly pay (or cause to
be paid) when due all bills and costs for labor, materials, and specifically
fabricated materials incurred in connection with the Property (each, a “Work
Charge”) and never permit to exist beyond the due date thereof in respect of the
Property or any part thereof any Lien or security interest with respect to any
Work Charge other than a Lien permitted pursuant to Section 4.23(c)(i) of the
Indenture, even though inferior to the Liens and the security interests hereof,
and in any event never permit to be created or exist in respect of the Property
or any part thereof any other or additional Lien or security interest with
respect to any Work Charge other than the Liens or security interests hereof
except for the Liens permitted pursuant to Section 4.23(c)(i) of the Indenture.
Mortgagor represents there are no claims for payment for work, labor or
materials affecting the Property which are or may become a Lien prior to, or of
equal priority with, the Liens created by the Note Documents.
(b)    After prior written notice to Mortgagee, Mortgagor, at its own expense,
may contest by appropriate legal proceeding, promptly initiated and conducted in
good faith and with due diligence, the validity of any Work Charge, the
applicability of any Work Charge to Mortgagor or to the Property or any alleged
non-payment of any Work Charge, provided that (i) no Event of Default has
occurred and is continuing; (ii) such proceeding shall be permitted under and be
conducted in accordance with the provisions of any instrument to which Mortgagor
is subject and shall not constitute a default thereunder and such proceeding
shall be conducted in accordance with all Applicable Laws; (iii) neither the
Property nor any part thereof or interest therein will be in danger of being
sold, forfeited, terminated, cancelled or lost during the duration of such legal
proceeding; (iv) Mortgagor shall promptly upon final determination thereof pay
(or cause to be paid) any such Work Charge determined to be valid, applicable
and unpaid; (v) such proceeding shall suspend the collection of such contested
Work Charge from the Property or Mortgagor shall have paid the same (or shall
have caused the same to be paid) under protest; and (vi) Mortgagor shall furnish
(or cause to be furnished) such security as may be required in the proceeding by
Applicable Laws, or as may be reasonably requested by Mortgagee, to insure
payment of such Work Charge, together with all interest and penalties payable in
connection therewith. Mortgagee may apply any such security or part thereof, as
necessary to pay for such Work Charge at any time when, in the sole but
reasonable judgment of Mortgagee, the validity, applicability and non-payment of
such Work Charge is finally established or the Property (or any part thereof or
interest therein) shall be in danger of being sold, forfeited, terminated,
cancelled or lost during or as a result of such legal proceeding or Work Charge.
Section 4.6. MAINTENANCE AND USE OF PROPERTY, WASTE, USE. Mortgagor shall cause
the Property to be maintained in a good and safe condition and repair in
accordance with the terms of the Indenture. Subject to the terms of the
Indenture, the Improvements and the Personal Property shall not be removed,
demolished or materially altered or expanded (except for normal replacement of
the Personal Property) without the consent of Mortgagee. Subject to the terms of
the Indenture, Mortgagor shall promptly repair, replace or rebuild any part of
the Property which may be destroyed by any casualty, or become damaged, worn or
dilapidated or which may be affected by any condemnation and shall complete and
pay for any structure at any time in the process of construction or repair on
the Land. Subject to the terms of the Indenture, Mortgagor shall not initiate,
join in, acquiesce in, or consent to any change in any private restrictive
covenant, zoning law or other public or private restriction, limiting or
defining the uses which may be made of the Property or any part thereof. Subject
to the provisions of the Indenture with respect thereto, if, under Applicable
Laws relating to zoning, the use of all or any portion of the Property is or
shall become a nonconforming use, Mortgagor will not cause or permit the
nonconforming use to be discontinued or the nonconforming Improvement to be
abandoned without the express written consent of Mortgagee. Mortgagor shall not
commit or suffer any waste of the Property or make any change in the use of the
Property which will in any way materially increase the risk of fire or other
hazard arising out of the operation of the Property, or take any action that
might invalidate or give cause for cancellation of any policy, or do or permit
to be done thereon anything that may in any way impair the value of the Property
or the security of

-14-

--------------------------------------------------------------------------------

 

this Security Instrument. Mortgagor will not, without the prior written consent
of Mortgagee, permit any drilling or exploration for or extraction, removal, or
production of any minerals from the surface or the subsurface of the Land,
regardless of the depth thereof or the method of mining or extraction thereof.
The Property shall be used only for a hotel and any ancillary uses relating
thereto, and for no other uses without the prior written consent of Mortgagee.
Section 4.7. CHIEF EXECUTIVE OFFICE; CHANGE OF NAME; JURISDICTION OF
ORGANIZATION; STATUS OF MORTGAGOR. Each Mortgagor will not effect any change (i)
to its legal name, (ii) in its identity (including its trade name or names) or
organizational structure, (iii) in its organizational identification number, if
any, (iv) in its jurisdiction of organization (in each case, including by
merging with or into any other entity, reorganizing, dissolving, liquidating,
reorganizing or organizing in any other jurisdiction), or (v) in its principal
place of business set forth on the first page of this Security Instrument,
unless (A) it shall have given the Mortgagee written notice at least thirty (30)
days prior to the effective date of any such change, clearly describing such
change and providing such other information in connection therewith as the
Mortgagee may reasonably request, and, in the case of a change in Mortgagor's
structure not permitted by the Indenture, without first obtaining the prior
written consent of Mortgagee, and (B) it shall have taken or will promptly take
all action necessary to maintain the perfection and priority of the security
interest of the Mortgagee in the Collateral at all times following such change.
Each Mortgagor's exact legal name is correctly set forth in the first paragraph
of this Security Instrument and the signature block at the end of this Security
Instrument. Each Mortgagor is an organization of the type specified in the first
paragraph of this Security Instrument. Each Mortgagor is incorporated in or
organized under the laws of [__________] and authorized to do business in the
state of [_______]. Each Mortgagor's principal place of business and chief
executive office, and the place where the Mortgagor keeps its books and records,
including recorded data of any kind or nature, regardless of the medium or
recording, including software, writings, plans, specifications and schematics,
has been for the preceding four months (or, if less, the entire period of the
existence of Mortgagor) c/o FelCor Lodging Trust Incorporated, 545 E. John
Carpenter Freeway, Suite 1300, Irving, Texas 75062, Attention: General Counsel.
Each Mortgagor's organizational identification number, if any, assigned by the
state of incorporation or organization is correctly set forth in Section 2.7 of
this Security Instrument. If a Mortgagor does not now have an organizational
identification number and later obtains one, Mortgagor promptly shall notify the
Mortgagee of such organizational identification number.
Section 4.8. EVENT OF LOSS. If there shall occur any Event of Loss (or, in the
case of any condemnation, taking or other proceeding in the nature thereof, upon
the occurrence thereof or notice of the commencement of any proceeding
therefor), the Mortgagor shall promptly send to the Mortgagee a written notice
setting forth the nature and extent thereof. Any Net Loss Proceeds which derive
from such Event of Loss shall be applied, allocated and distributed in
accordance with the provisions of Section 4.12 of the Indenture.
Section 4.9. OPERATING LEASE.
(a)    Mortgagor hereby represents and warrants, as of the Effective Date: (i)
the Operating Lease is in full force and effect and has not been modified or
amended in any manner whatsoever, except as specified in Section 2.1[(g)]
hereof; (ii) to the best of Mortgagor's knowledge, there are no material
defaults under the Operating Lease by any party thereunder, and no event has
occurred which but for the passage of time, or the giving of notice, or both
would constitute a material default under the Operating Lease; (iii) neither
Owner nor Operator, under the Operating Lease, has commenced any action or given
or received any notice for the purpose of terminating the Operating Lease; (iv)
to the best of Mortgagor's knowledge, the applicable interests of Owner and
Operator in the Operating Lease are not subject to any Liens (other than
Permitted Liens) superior to, or of equal priority with, this Security
Instrument; (v) this Security Instrument encumbers the Operator's leasehold
interest in the Property as tenant under the Operating Lease and Owner's
[fee/leasehold] interest in the Property (and the Owner's interest, as landlord,
in the Operating Lease); (vi) the Owner's [fee/leasehold] interest is subject
and subordinate to this Security Instrument; (vii) the Operating Lease requires
Owner or Operator, as applicable, to use reasonable efforts to give notice of
any default by Owner or Operator to Mortgagee and the Operating Lease further
provides that any notice of termination given under the Operating Lease is not
effective against Mortgagee or any Secured Party unless a copy of the notice has
been delivered to Mortgagee in the manner described in the Operating Lease;
(viii) under the terms of the Operating Lease, Mortgagee is permitted a
reasonable opportunity (including, where necessary, sufficient time to gain
possession of the interest of Operator under the Operating Lease) to cure any
default under the Operating

-15-

--------------------------------------------------------------------------------

 

Lease, which is curable after the receipt of notice of any default, before Owner
may terminate the Operating Lease; (ix) under the terms of the Operating Lease
and the applicable Note Documents, taken together, any Net Loss Proceeds will be
applied in accordance with the terms of the Indenture; (x) the Operating Lease
does not impose restrictions on subletting; and (xi) the Operating Lease or a
memorandum thereof has been duly recorded.
(b)    Notwithstanding the terms of Section [__] of the Operating Lease, by its
execution of this Security Instrument, Owner hereby consents to Operator
entering into this Security Instrument and mortgaging and encumbering its
interest in the Operating Lease in favor of Mortgagee hereby.
(c)    The Owner and Operator hereby agree that the Operating Lease is subject
and subordinate to all of the terms and provisions of this Security Instrument
(including any and all extensions, renewals, replacements, refinancings,
additions to, consolidations, amendments and modifications hereof) and to the
rights of Mortgagee hereunder.
(d)    Each of Owner and Operator hereby covenant and agree, so long as the
Secured Obligations remain outstanding, to:
(i)    promptly perform and/or observe in all material respects all of the
non-monetary covenants and agreements required to be performed and observed by
it under the Operating Lease and do all things necessary to preserve and to keep
unimpaired its rights thereunder;
(ii)    promptly notify Mortgagee of any event of default under the Operating
Lease;
(iii)    promptly enforce the performance and observance of all of the covenants
and agreements required to be performed and/or observed by Owner or Operator, as
applicable, under the Operating Lease; and
(iv)    maintain the Operating Lease in full force and effect while the Secured
Obligations remain outstanding.
(e)    Mortgagee acknowledges and agrees that the Operating Lease shall
automatically terminate upon Mortgagee (or its nominee or a purchaser of the
Property in connection with a foreclosure or pursuant to a deed in lieu thereof)
obtaining title to the Property pursuant to a foreclosure of this Security
Instrument, deed in lieu thereof or pursuant to the exercise of any other
remedies available to Mortgagee after an Event of Default.
Section 4.10. MANAGEMENT AGREEMENT.
(a)    Operator hereby represents and warrants, as of the Effective Date: (i)
the Management Agreement is in full force and effect, and to the best of
Operator's knowledge, there is no material default thereunder by any party
thereunder, (ii) to the best of Operator's knowledge, no event has occurred
that, with the passage of time and/or the giving of notice or both would
constitute a material default thereunder, (iii) except to the extent nonpayment
would not have a Material Adverse Effect, no management fees under the
Management Agreement are accrued and unpaid except as provided or permitted
under the express terms of the Management Agreement; and (iv) under the terms of
the Management Agreement, and the applicable Note Documents, taken together, any
Net Loss Proceeds will be applied in accordance with the terms of the Indenture.
(b)    Operator hereby covenants and agrees that, so long as the Secured
Obligations remain outstanding, Operator shall (i) diligently perform and
observe in all material respects all of the material terms, covenants and
conditions of the Management Agreement on the part of the Operator to be
performed and observed and Operator shall do all things necessary to keep
unimpaired the rights of Operator under the Management Agreement except to the
extent failure to do so would not have a Material Adverse Effect; and (ii)
reasonably promptly notify Mortgagee of the giving of any notice by the Manager
to Operator of any material default by Operator in the performance or observance
of any of the terms, covenants or conditions of the Management Agreement on the
part of Operator to be so performed and observed and deliver to Mortgagee a true
copy of each such notice.

-16-

--------------------------------------------------------------------------------

 

Section 4.11. [FRANCHISE AGREEMENT].
(a)    Operator hereby represents and warrants, as of the Effective Date: (i)
the Franchise Agreement is in full force and effect, and, except to the extent
nonpayment would not have a Material Adverse Effect, all franchise fees,
reservation fees, royalties and other sums due and payable thereunder have been
paid in full to date (except as may be permitted under the express terms of the
Franchise Agreement), (ii) to the best of Operator's knowledge, there is no
material default under the Franchise Agreement by any party thereunder, (iii)
there exists no property improvement plan with respect to the Property pursuant
to which improvements or repairs to the Property required by the Franchisor
remain incomplete or unsatisfied in any material respect in accordance with such
plan or other requirements of the Franchisor in any material respect, and (iv)
under the terms of the Franchise Agreement, and the applicable Note Documents,
taken together, any Net Loss Proceeds will be applied in accordance with the
terms of the Indenture.
(b)    Operator hereby covenants and agrees that so long as the Secured
Obligations remain outstanding, Operator shall, (i) pay all sums required to be
paid by Operator, in its capacity as franchisee, under the Franchise Agreement
except to the extent nonpayment would not have a Material Adverse Effect, (ii)
diligently perform, observe and enforce in all material respects all of the
material terms, covenants and conditions of the Franchise Agreement on the part
of the Operator, in its capacity as franchisee, to be performed, observed and
enforced and do all things necessary to keep unimpaired the rights of the
Operator, in its capacity as franchisee, under the Franchise Agreement, and
(iii) reasonably promptly notify Grantee of the giving of any notice to Operator
of any material default by Operator, in its capacity as franchisee, in the
performance or observance of any of the terms, covenants or conditions of the
Franchise Agreement on the part of Operator, in its capacity as franchisee, to
be performed and observed and deliver to Grantee a true copy of each such
notice.
Section 4.12. [GROUND LEASE].
(a)    Mortgagor hereby represents and warrants, as of the Effective Date, (i)
Mortgagor has delivered a true and correct copy of each Ground Lease to
Mortgagee prior to or simultaneously with its execution of this Security
Instrument; (ii) the Ground Lease is in full force and effect and has not been
modified or amended in any manner whatsoever, except as specified in [Exhibit
[A/B] [and Exhibit [B/C]] attached hereto]; (iii) the Mortgagor enjoys the quiet
and peaceful possession of the Ground Leasehold Estate subject only to Permitted
Liens; (iv) to the best of Mortgagor's knowledge, there is no material default
under the Ground Leasehold by any party thereunder, and no event has occurred
which but for the passage of time, or the giving of notice, or both would
constitute a material default under the Ground Lease; (v) except to the extent
nonpayment would not have a Material Adverse Effect, all rents, additional
rents, and other sums due and payable under the Ground Lease have been paid in
full except as permitted under the express terms of the Ground Lease, (vi) to
the best of Mortgagor's knowledge, no Person has commenced any action or given
or received any notice for the purpose of terminating such Ground Lease, (vii)
the consummation of the transactions contemplated hereby will not result in any
breach of, or constitute a default under, the Ground Lease, (viii) all actions
which must be taken for Mortgagee to have the rights of a leasehold mortgagee or
mortgagee pursuant to the Ground Lease have been taken and completed, (ix) the
Mortgagor or any Affiliate thereof has not granted any other leasehold mortgage
or made any other assignment, pledge or hypothecation of its interest under the
Ground Lease; (x) the Ground Lease or a memorandum thereof has been duly
recorded; (xi) the Ground Lease permits the interest of the lessee thereunder to
be encumbered by the Security Instrument; (xii) the Ground Lease is not subject
to any Liens (other than Permitted Liens) superior to, or of equal priority
with, the Security Instrument; (xiii) the Ground Lease, either by its express
terms or after giving effect to any estoppel and consent agreement, [(v) cannot
be cancelled, terminated, surrendered or amended without the prior written
consent of Mortgagee, (w) requires Fee Owner to enter into a new lease on
similar terms and conditions upon termination of the Ground Lease for any
reason, including rejection of the Ground Lease in a proceeding under the
Bankruptcy Code or any other Creditors Rights Laws; (x) is assignable upon
notice to, but without the consent of, the Fee Owner and, in the event that it
is so assigned, it is further assignable upon notice to, but without the need to
obtain the consent of Fee Owner, (y) provides that notice of termination given
under the Ground Lease is not effective against Mortgagee or any Secured Party
unless a copy of such notice has been delivered to Mortgagee in the manner
described in the Ground Lease and (z) provides that Mortgagee is permitted a
reasonable opportunity

-17-

--------------------------------------------------------------------------------

 

(including, where necessary, sufficient time to gain possession of the interest
of the Mortgagor under the Ground Leases) to cure any default under the Ground
Lease, which is curable after the receipt of notice of any default, before Fee
Owner may terminate the Ground Lease;] (xiv) the Ground Lease has a term which
extends [not less than twenty-five (25) years] beyond the date on which no
Secured Obligations continue to be outstanding; (xv) under the terms of the
Ground Lease, and the applicable Note Documents, taken together, any Net Loss
Proceeds will be applied in accordance with the terms of the Indenture; and
[(xvi) the Ground Lease does not impose restrictions on subletting.]
(b)    Mortgagor hereby covenants and agrees that, so long as the Secured
Obligations remain outstanding, it shall (i) except to the extent nonpayment
would not have a Material Adverse Effect, pay all rents, additional rents and
other sums required to be paid by Mortgagor, as tenant under and pursuant to the
provisions of the Ground Lease, (ii) diligently perform and observe in all
material respects all of the terms, covenants and conditions of the Ground Lease
to be performed and observed on the part of such Mortgagor, as tenant
thereunder, (iii) reasonably promptly notify Mortgagee of the giving of any
notice by Fee Owner to Mortgagor of any material default by Mortgagor, as tenant
thereunder, and deliver to Mortgagee a true copy of each such notice within five
(5) days of Mortgagor's receipt and (iv) reasonably promptly notify Mortgagee of
any notice of bankruptcy, reorganization or insolvency of Fee Owner, and deliver
to Mortgagee a true copy of such notice.
(c)    In the event of any uncured default by the Mortgagor in the performance
of any of its obligations under the Ground Lease, including, without limitation,
any uncured default in the payment of rent and other charges and impositions
made payable by the lessee thereunder, then, in the case of an uncured default
in the payment of any monetary obligation, [Mortgagee has the right, but not the
obligation, without notice, to make payment to cure such default, or, in the
case of an uncured default in the performance of any non-monetary obligation,
Mortgagee has the right, but not the obligation, to cause the default or
defaults to be remedied and otherwise exercise any and all of the rights of the
Mortgagor thereunder in the name of and on behalf of the Mortgagor]. Mortgagor
shall, on demand, reimburse Mortgagee for all advances made and reasonable
expenses incurred by Mortgagee in curing any such default (including, without
limitation, reasonable attorneys' fees), together with interest thereon computed
at the Default Rate (as hereinafter defined) from the date that an advance is
made or expense is incurred, to and including the date the same is paid.
(d)    Notwithstanding anything to the contrary contained herein with respect to
the Ground Lease:
(i)    the Lien of this Security Instrument attaches to all of the Mortgagor's
rights and remedies at any time arising under or pursuant to subsection 365(h)
of the Bankruptcy Code, including, without limitation, all of the Mortgagor's
rights, as debtor, to remain in possession of the related Property which is
subject to the Ground Lease;
(ii)    The Mortgagor shall not, without Mortgagee's written consent, elect to
treat a Ground Lease as terminated under subsection 365(h)(1) of the Bankruptcy
Code. Any such election made without Mortgagee's prior written consent shall be
void;
(iii)    As security for the Secured Obligations, Mortgagor unconditionally
assigns, transfers and sets over to Mortgagee for the benefit of the Secured
Parties all of Mortgagor's claims and rights to the payment of damages arising
from any rejection of the Ground Lease by Fee Owner under the Bankruptcy Code.
Mortgagee and Mortgagor shall proceed jointly or in the name of Mortgagor in
respect of any claim, suit, action or proceeding relating to the rejection of
the Ground Lease, including, without limitation, the right to file and prosecute
any proofs of claim, complaints, motions, applications, notices and other
documents in any case in respect of Fee Owner under the Bankruptcy Code. This
assignment constitutes a present, irrevocable and unconditional assignment of
the foregoing claims, rights and remedies, and shall continue in effect until
all of the Secured Obligations shall have been satisfied and discharged in full.
Any amounts received by Mortgagee or Mortgagor as damages arising out of the
rejection of the Ground Lease as aforesaid shall be applied to all costs and
expenses of Mortgagee (including, without limitation, reasonable attorneys' fees
and costs) incurred in connection with the exercise of any of its rights or
remedies in accordance with the applicable provisions hereof;

-18-

--------------------------------------------------------------------------------

 

(iv)    Upon or anytime after the rejection of the Ground Lease by Fee Owner,
pursuant to the Bankruptcy Code, Mortgagor shall not, without the prior written
consent of Mortgagee, effect, or seek to cause, any offset of the amount of
damages caused by such rejection, as against any rent or other amounts due under
such Ground Lease. Mortgagor shall request such consent of Mortgagee in writing
prior to seeking any such offset. If Mortgagee has failed to object to any such
proposed offset within ten (10) Business Days after receiving notice thereof
from the Mortgagor, the Mortgagor may proceed to offset damages only up to the
amounts set forth in Mortgagor's notice to Mortgagee;
(v)    If any action, proceeding, motion or notice shall be commenced or filed
in respect of the Fee Owner of all or any part the Property subject to the
Ground Lease in connection with any case under the Bankruptcy Code, Mortgagee
and Mortgagor shall cooperatively conduct and control any such litigation with
counsel agreed upon between Mortgagor and Mortgagee in connection with such
litigation. Mortgagor shall, upon demand, pay to Mortgagee all reasonable costs
and expenses (including attorneys' fees and costs) actually paid or actually
incurred by Mortgagee or any Secured Party in connection with the cooperative
prosecution or conduct of any such proceedings. All such costs and expenses
shall be secured by the Lien of this Security Instrument; and
(vi)    Mortgagor shall reasonably promptly, after obtaining knowledge of such
filing, notify Mortgagee in writing of any filing by or against Fee Owner of a
petition under the Bankruptcy Code, such notice setting forth any information
available to Mortgagor as to the date of such filing, the court in which such
petition was filed, and the relief sought in such filing. Mortgagor shall
promptly deliver to Mortgagee any and all notices, summons, pleadings,
applications and other documents received by Mortgagor in connection with any
such petition and any proceedings relating to such petition.
ARTICLE 5
FURTHER ASSURANCES
Section 5.1. COMPLIANCE WITH INDENTURE. Mortgagor shall comply with all
covenants set forth in the Indenture relating to acts or other further
assurances to be made on the part of Mortgagor in order to protect and perfect
the Lien or security interest hereof upon, and in the interest of Mortgagee and
Secured Parties in, the Property.
Section 5.2. AUTHORIZATION TO FILE FINANCING STATEMENTS; POWER OF ATTORNEY.
Mortgagor hereby irrevocably authorizes the Mortgagee at any time and from time
to time to file in any filing office in any Uniform Commercial Code jurisdiction
any initial financing statements and amendments thereto and continuations
thereof that (a) indicate the Collateral (i) as all assets of the Mortgagor or
words of similar effect, regardless of whether any particular asset comprised in
the Collateral falls within the scope of Article 9 of the Uniform Commercial
Code of the State or such jurisdiction, or (ii) as being of an equal or lesser
scope or with greater detail, and (b) provide any other information required by
part 5 of Article 9 of the Uniform Commercial Code of the State or such other
jurisdiction for the sufficiency or filing office acceptance of any financing
statement or amendment, including (i) whether the Mortgagor is an organization,
the type of organization and any organizational identification number issued to
the Mortgagor and, (ii) in the case of a financing statement filed as a fixture
filing or indicating Collateral as as-extracted collateral or timber to be cut,
a sufficient description of real property to which the Collateral relates. The
Mortgagor agrees to furnish any such information to the Mortgagee promptly upon
the Mortgagee's request. Mortgagor also ratifies its authorization for Mortgagee
to have filed any like initial financing statements, amendments thereto and
continuations thereof, if filed prior to the date of this Security Instrument.
Mortgagor hereby irrevocably constitutes and appoints Mortgagee and any officer
or agent of Mortgagee, with full power of substitution, as its true and lawful
attorneys-in-fact with full irrevocable power and authority in the place and
stead of Mortgagor or in Mortgagor's own name to execute in Mortgagor's name any
such documents and otherwise to carry out the purposes of this Section 5.2, to
the extent that Mortgagor's authorization above is not sufficient and Mortgagor
fails or refuses to promptly execute such documents. To the extent permitted by
Applicable Laws, Mortgagor hereby ratifies all acts said attorneys-in-fact have
lawfully done in the past or shall lawfully do or cause to be done in the future
by virtue hereof. This power of attorney is a power coupled with an interest and
shall be irrevocable until final payment and performance of the Secured
Obligations or the full and final release of this Security Instrument.

-19-

--------------------------------------------------------------------------------

 

Section 5.3. RECORDING OF SECURITY INSTRUMENT, ETC. Mortgagor, upon execution
and delivery of this Security Instrument and thereafter, from time to time, will
cause this Security Instrument and any of the other Note Documents creating a
Lien or evidencing the Lien hereof upon the Property and each instrument of
further assurance to be filed, registered or recorded in such manner and in such
places as may be required by Applicable Laws in order to publish notice of and
fully to protect and perfect the Lien hereof upon, and the interest of Mortgagee
in, the Property. Mortgagor will pay all taxes, filing, registration or
recording fees, and all expenses incident to the preparation, execution,
acknowledgment and/or recording of this Security Instrument and the other Note
Documents, including any instrument of further assurance and any modification or
amendment of the foregoing documents, and all federal state, county and
municipal taxes, duties, imposts, assessments and charges arising out of or in
connection with the execution and delivery of this Security Instrument and the
other Note Documents, including any instrument of further assurance and any
modification or amendment of the foregoing documents, except where prohibited by
Applicable Laws so to do.
Section 5.4. ADDITIONS TO PROPERTY. All right, title and interest of the
Mortgagor in and to all extensions, amendments, relocations, retakings,
improvements, betterments, renewals, substitutes and replacements of, and all
additions and appurtenances to, the Property hereafter acquired by or released
to the Mortgagor or constructed, assembled or placed by the Mortgagor upon the
Land, and all conversions of the security constituted thereby, immediately upon
such acquisition, release, construction, assembling, placement or conversion, as
the case may be, and in each such case without any further mortgage, conveyance,
assignment or other act by the Mortgagor, shall become subject to the Lien and
security interest of this Security Instrument as fully and completely and with
the same effect as though now owned by the Mortgagor and specifically described
in the grant of the Property above, but at any and all times the Mortgagor will
execute and deliver to the Mortgagee any and all such further assurances,
mortgages, deeds of trust, conveyances or assignments thereof as the Mortgagee
may reasonably require for the purpose of expressly and specifically subjecting
the same to the Lien and security interest of this Security Instrument.
Section 5.5. ADDITIONAL SECURITY. Without notice to or consent of the Mortgagor
and without impairment of the Lien and rights created by this Security
Instrument, the Mortgagee may accept (but the Mortgagor shall not be obligated
to furnish) from the Mortgagor or from any other Person, additional security for
the Secured Obligations. Neither the giving hereof nor the acceptance of any
such additional security shall prevent the Mortgagee from resorting, first, to
such additional security, and, second, to the security created by this Security
Instrument without affecting the Mortgagee's Lien and rights under this Security
Instrument.
Section 5.6. STAMP AND OTHER TAXES. The Mortgagor shall pay any United States
documentary stamp taxes, with interest and fines and penalties, and any mortgage
recording taxes, with interest and fines and penalties, that may hereafter be
levied, imposed or assessed under or upon or by reason hereof or the Secured
Obligations or any instrument or transaction affecting or relating to either
thereof, and in default thereof, the Mortgagee may advance the same and the
amount so advanced shall be payable by the Mortgagor to the Mortgagee, upon
demand.
Section 5.7. CERTAIN TAX LAW CHANGES. In the event of the passage after the date
hereof of any law deducting from the value of real property, for the purpose of
taxation, amounts in respect of any Lien thereon or changing in any way the laws
for the taxation of mortgages or debts secured by mortgages for state or local
purposes or the manner of the collection of any taxes, and imposing any taxes,
either directly or indirectly, on this Security Instrument or any other Note
Document, the Mortgagor shall promptly pay to the Mortgagee such amount or
amounts as may be necessary from time to time to pay any such taxes, assessments
or other charges resulting therefrom; provided, that if any such payment or
reimbursement shall be unlawful or taxable to the Mortgagee, or would constitute
usury or render the indebtedness wholly or partially usurious under Applicable
Laws, the Mortgagor shall pay or reimburse the Mortgagee for payment of the
lawful and non-usurious portion thereof.
Section 5.8. PROCEEDS OF TAX CLAIM. In the event that the proceeds of any tax
claim are paid after the Mortgagee has exercised its right to foreclose the Lien
hereof, such proceeds shall be paid to the Mortgagee to satisfy any deficiency
remaining after such foreclosure. The Mortgagee shall retain its interest in the
proceeds of any tax claim during any redemption period. The amount of any such
proceeds in excess of any deficiency claim of the Mortgagee shall in a
reasonably prompt manner be released to the Mortgagor.

-20-

--------------------------------------------------------------------------------

 

ARTICLE 6
DUE ON SALE/ENCUMBRANCE
Section 6.1. NO SALE/ENCUMBRANCE. Except as and to the extent permitted by the
Indenture and except for any Permitted Liens, Mortgagor shall not cause or
permit a sale, conveyance, mortgage, deed, grant, bargain, encumbrance, pledge,
assignment, or grant of any options with respect to, or any other transfer or
disposition (directly or indirectly, voluntarily or involuntarily, by operation
of Applicable Laws or otherwise, and whether or not for consideration or of
record) of a legal or beneficial interest in the Property or any part thereof or
interest therein.
ARTICLE 7
PREPAYMENT; RELEASE OF PROPERTY
Section 7.1. PREPAYMENT. The Secured Obligations may not be prepaid in whole or
in part except in strict accordance with the express terms and conditions of the
Indenture Notes and the Indenture.
Section 7.2. RELEASE OF PROPERTY
. Mortgagor shall not be entitled to a release of any portion of the Property
from the Lien of this Security Instrument except in accordance with the express
terms and conditions of the Indenture.
ARTICLE 8
DEFAULT
Section 8.1. EVENT OF DEFAULT. The term “Event of Default” as used in this
Security Instrument shall have the meaning assigned to such term in the
Indenture and the occurrence of an “Event of Default” under the Indenture shall
constitute an “Event of Default” hereunder.
ARTICLE 9
RIGHTS AND REMEDIES UPON DEFAULT
Section 9.1. REMEDIES. Upon the occurrence and during the continuance of any
Event of Default, Mortgagor agrees that Mortgagee may take such action, without
notice or demand, as it deems advisable to protect and enforce its rights
against Mortgagor, and in and to the Property, including, but not limited to,
such actions as are available under Applicable Laws and the following actions,
each of which may be pursued alternatively, concurrently or otherwise, at such
time and in such order as Mortgagee may determine, in its sole discretion,
without impairing or otherwise affecting the other rights and remedies of
Mortgagee:
(a)    Mortgagee may declare the Secured Obligations to be immediately due and
payable. Notwithstanding the foregoing, if and to the extent the Indenture
provides for automatic acceleration of the principal amount of the outstanding
Secured Obligations upon the occurrence of certain Events of Default, such
provisions with respect to automatic acceleration shall govern and control,
without any further notice, demand or other action by the Secured Parties,
Mortgagee or any other Person.
(b)    Reserved.
(c)    With respect to foreclosure, judicial or otherwise, with respect to any
of the Property:
(i)    Mortgagee may institute proceedings, judicial or otherwise, for the
complete foreclosure of this Security Instrument under any applicable provision
of Applicable Laws, in which case the Property or any interest therein may be
sold for cash or upon credit in one or more parcels or in several interests or
portions and in any order or manner. Mortgagee may personally,

-21-

--------------------------------------------------------------------------------

 

or by its agents or attorneys, (A) enter into and upon and take possession of
all or any part of the Property together with the books, records and accounts of
the Mortgagor relating thereto and exclude the Mortgagor, its agents and
servants wholly therefrom, (B) use, operate, manage and control the Property and
conduct the business thereof, (C) maintain and restore the Property, (D) make
all necessary or proper repairs, renewals and replacements and such useful
alterations thereto and thereon as the Mortgagee may deem advisable, (E) manage,
lease and operate the Property and carry on the business thereof and exercise
all rights and powers of the Mortgagor with respect thereto either in the name
of the Mortgagor or otherwise or (F) collect and receive all Rents. Subject to
Section 10.1 hereof, the Mortgagee shall be under no liability for or by reason
of any such taking of possession, entry, removal or holding, operation or
management except that any amounts so received by the Mortgagee shall be applied
in accordance with the provisions of the Indenture.
(ii)    Mortgagee may with or without entry, to the extent permitted and
pursuant to the procedures provided by Applicable Laws, institute proceedings
for the partial foreclosure of this Security Instrument, conducting the sale as
herein provided, and without declaring the whole Secured Obligations due, and
provided that if sale is made because of an Event of Default as hereinabove
mentioned, such sale may be made subject to the unmatured part of the Indenture
Notes and/or the Secured Obligations secured hereby, and it is agreed that such
sale, if so made, shall not in any manner affect any other Secured Obligations
secured hereby, but as to such other Secured Obligations this Security
Instrument and the Liens created hereby shall remain in full force and effect
just as though no sale had been made under the provisions of this Section
9.1(c)(ii). It is further agreed that several sales may be made hereunder
without exhausting the right of sale for any remaining Secured Obligations
secured hereby, it being the purpose to provide for a foreclosure and sale of
the Property for any matured portion of any of the Secured Obligations secured
hereby or other items provided for herein without exhausting the power to
foreclose and to sell the Property for any remaining Secured Obligations secured
hereby, whether matured at the time or subsequently maturing.
(iii)    Mortgagee may sell the Property in whole or in part and in such parcels
and order as Mortgagee may determine, and the right of sale hereunder shall not
be exhausted by one or more sales, but successive sales may be had until all of
the Property has been legally sold.
(iv)    Mortgagee and/or one or more Secured Parties may become the purchaser at
any such sale if it is the highest bidder, and shall have the right, after
paying or accounting for all costs of said sale or sales, to credit the amount
of the bid upon the amount of the Secured Obligations owing, in lieu of cash
payment.
(v)    It shall not be necessary for the Mortgagee to have constructively in its
possession any part of the real or personal Property covered by this Security
Instrument, and the title and right of possession of said Property shall pass to
the purchaser or purchasers at any sale hereunder as fully as if the same had
been actually present and delivered. Likewise, on foreclosure of this Security
Instrument whether by power of sale herein contained or otherwise, Mortgagor or
any Person claiming any part of the Property by, through or under Mortgagor,
shall not be entitled to a marshalling of assets or a sale in inverse order of
alienation.
(vi)    The recitals and statements of fact contained in any notice or in any
conveyance to the purchaser or purchasers at any sale hereunder shall be prima
facie evidence of the truth of such facts, and all prerequisites and
requirements necessary to the validity of any such sale shall be presumed to
have been performed.
(vii)    To the extent permitted by Applicable Laws, any sale under the powers
granted by this Security Instrument shall be a perpetual bar against Mortgagor,
its heirs, successors, assigns and legal representatives.

-22-

--------------------------------------------------------------------------------

 

(viii)    Mortgagee may sell for cash or upon credit the Property or any part
thereof and all estate, claim, demand, right, title and interest of Mortgagor
therein and rights of redemption thereof, pursuant to power of sale or
otherwise, at one or more sales, as an entirety or in parcels, at such time and
place, upon such terms and after such notice thereof as may be required or
permitted by Applicable Laws.
(ix)    In the event of a sale, by foreclosure, power of sale or otherwise, of
less than all of Property, this Security Instrument shall continue as a Lien and
security interest on the remaining portion of the Property unimpaired and
without loss of priority.
(d)    In the event any sale hereunder is not completed or is defective in the
opinion of Mortgagee or the holder of any part of the Secured Obligations, to
the extent permitted by Applicable Laws, such sale shall not exhaust the power
of sale hereunder, and Mortgagee or such holder shall have the right to cause a
subsequent sale or sales to be made.
(e)    In the event of a foreclosure under the powers granted by this Security
Instrument, Mortgagor and all other Persons in possession of any part of the
Property shall be deemed tenants at will of the purchaser at such foreclosure
sale and shall be liable for a reasonable rental for the use of the Property;
and if any such tenants refuse to surrender possession of the Property upon
demand, the purchaser shall be entitled to institute and maintain the statutory
action of forcible entry and detainer and procure a writ of possession
thereunder, and Mortgagor expressly waives all damages sustained by reason
thereof.
(f)    Mortgagee may institute an action, suit or proceeding in equity for the
specific performance of any covenant, condition or agreement contained herein or
in the Indenture Notes, the Indenture or in the other Note Documents.
(g)    Mortgagee may recover judgment on the Indenture Notes either before,
during or after any proceedings for the enforcement of this Security Instrument
or the other Note Documents.
(h)    Mortgagee may apply for and shall be entitled to the appointment of a
receiver, trustee, liquidator or conservator of the Property, without notice and
without regard for the adequacy of the security for the Secured Obligations and
without regard for the solvency of any Mortgagor or Guarantor or any other
guarantor or indemnitor under the Indenture or any other Person liable for the
payment of the Secured Obligations.
(i)    The license granted to Mortgagor under Section 2.2 hereof shall
automatically be revoked and, to the extent permitted by Applicable Laws,
Mortgagee may enter into or upon the Property, either personally or by its
agents, nominees or attorneys and dispossess Mortgagor and its agents and
servants therefrom, without liability for trespass, damages or otherwise and
exclude Mortgagor and its agents or servants wholly therefrom, and take
possession of all books, records and accounts relating thereto and Mortgagor
agrees to surrender possession of the Property and of such books, records and
accounts to Mortgagee upon demand, and thereupon Mortgagee may (i) use, operate,
manage, control, insure, maintain, repair, restore and otherwise deal with all
and every part of the Property and conduct the business thereat; (ii) complete
any construction on the Property in such manner and form as Mortgagee deems
advisable; (iii) make alterations, additions, renewals, replacements and
improvements to or on the Property; (iv) exercise all rights and powers of
Mortgagor with respect to the Property, whether in the name of Mortgagor or
otherwise, including, without limitation, the right to make, cancel, enforce or
modify Leases, obtain and evict Tenants, and demand, sue for, collect and
receive all Rents of the Property and every part thereof; (v) require Mortgagor
to pay monthly in advance to Mortgagee, or any receiver appointed to collect the
Rents, the fair and reasonable rental value for the use and occupation of such
part of the Property as may be occupied by Mortgagor; (vi) require Mortgagor to
vacate and surrender possession of the Property to Mortgagee or to such receiver
and, in default thereof, Mortgagor may be evicted by summary proceedings or
otherwise; and (vii) apply the receipts from the Property to the payment of the
Secured Obligations, in such order, priority and proportions as Mortgagee shall
deem appropriate in its sole discretion after deducting therefrom all reasonable
expenses (including attorneys' fees) incurred in connection with the aforesaid
operations and all amounts necessary to pay the Taxes, Other Charges, insurance
and other

-23-

--------------------------------------------------------------------------------

 

expenses in connection with the Property, as well as just and reasonable
compensation for the services of Mortgagee and Secured Parties, and their
respective counsel, agents and employees. Notwithstanding the provisions of this
Section 9.1(i) hereof, no credit shall be given by Mortgagee for any sum or sums
received from the rents, issues and profits of the Property until the money
collected is actually received by Mortgagee at its principal office, or at such
other place as Mortgagee shall designate in writing, and no such credit shall be
given for any uncollected rents or other uncollected amounts or bills, nor shall
such credit be given for any rents, issues and profits derived from the Property
after foreclosure or other transfer of the Property (or part thereof from which
rents, issues and/or profits are derived pursuant to the Security Instrument or
by agreement) to Mortgagee or any other third party. Receipt of rents, issues
and/or profits by Mortgagee shall not be deemed to constitute a pro-tanto
payment of the indebtedness evidenced by, or arising under, this Security
Instrument, the Indenture Notes, the Indenture or any of the other Note
Documents, but shall be applied as provided in Section 9.2.
(j)    To the extent permitted by Applicable Laws, Mortgagee may exercise any
and all rights and remedies granted to a secured party upon an uncured default
under the Uniform Commercial Code, including, without limiting the generality of
the foregoing: (i) the right to take possession of the Collateral (including,
without limitation, the Personal Property) or any part thereof, and to take such
other measures as Mortgagee may deem necessary for the care, protection and
preservation of the Collateral (including, without limitation, the Personal
Property); and (ii) request Mortgagor at its expense to assemble the Collateral
(including, without limitation, the Personal Property) and make it available to
Mortgagee at a convenient place acceptable to Mortgagee. Any notice of sale,
disposition or other intended action by Mortgagee with respect to the Collateral
(including, without limitation, the Personal Property) sent to Mortgagor in
accordance with the provisions hereof at least five (5) days prior to such
action shall constitute commercially reasonable notice to Mortgagor.
(k)    Mortgagee may apply any sums then deposited or held in escrow or
otherwise by or on behalf of Mortgagee in accordance with the terms of the
Indenture, this Security Instrument or any other Note Document, to the payment
of the following items in any order in its sole discretion: (i) Taxes and Other
Charges; (ii) insurance premiums; (iii) interest on the unpaid principal balance
of the Indenture Notes; (iv) amortization of the unpaid principal balance of the
Indenture Notes; (v) all other sums payable pursuant to the Indenture Notes, the
Indenture, this Security Instrument and the other Note Documents, including,
without limitation, advances made by Mortgagee or any Secured Party pursuant to
the terms of this Security Instrument.
(l)    Mortgagee may surrender the insurance policies maintained pursuant to the
Indenture, collect the unearned insurance premiums for such insurance policies
and apply such sums as a credit on the Secured Obligations in such priority and
proportion as Mortgagee in its discretion shall deem proper, and in connection
therewith, Mortgagor hereby appoints Mortgagee as its agent and attorney-in-fact
(which is coupled with an interest and is therefore irrevocable) for Mortgagee
to collect such insurance premiums.
(m)    Mortgagee may apply the undisbursed balance of any deposit made by
Mortgagor with Mortgagee in connection with the restoration of the Property
after a casualty thereto or condemnation thereof, together with interest
thereon, to the payment of the Secured Obligations in such order, priority and
proportions as Mortgagee shall deem to be appropriate in its discretion.
(n)    Mortgagee may pursue such other remedies as Mortgagee may have under
Applicable Laws.
Section 9.2. APPLICATION OF PROCEEDS. The purchase money, proceeds and avails of
any disposition of the Property, and/or any part thereof, or any other sums
collected by Mortgagee on behalf of Secured Parties pursuant to this Security
Instrument shall be applied by Mortgagee as follows:
FIRST: To the Indenture Trustee for all amounts due under Section 7.07 of the
Indenture;
SECOND: To the Collateral Agent and Indenture Trustee for all amounts due under
this Security Instrument;

-24-

--------------------------------------------------------------------------------

 

THIRD: To the Noteholders (as such term is defined in the Indenture) for amounts
then due and unpaid for principal, premium, if any, and interest on the
Indenture Notes in respect of which or for the benefit of which such money has
been collected ratably, without preference or priority of any kind, according to
the amounts due and payable on such Indenture Notes for principal, premium, if
any, and interest, respectively; and
FOURTH: To the Partnership or any of the obligors of the Indenture Notes, as
their interests may appear, or as a court of competent jurisdiction may direct.
Section 9.3. RIGHT TO CURE DEFAULTS. Upon the occurrence and during the
continuance of any Event of Default, Mortgagee may, but without any obligation
to do so and without notice to or demand on Mortgagor and without releasing
Mortgagor from any obligation hereunder, make any payment or do any act required
of Mortgagor hereunder in such manner and to such extent as Secured Parties may
deem necessary to protect the security hereof. Mortgagee is authorized to enter
upon the Property for such purposes, or appear in, defend, or bring any action
or proceeding to protect its interest in the Property or to foreclose this
Security Instrument or collect the Secured Obligations, and the reasonable cost
and expense thereof (including attorneys' fees to the extent permitted by
Applicable Laws) with interest as provided in this Section 9.3, shall constitute
a portion of the Secured Obligations and shall be due and payable to Mortgagee
on behalf of Secured Parties upon demand. All such costs and expenses incurred
by Mortgagee or any Secured Party remedying such Event of Default or such failed
payment or act or in appearing in, defending, or bringing any such action or
proceeding shall bear interest at the rate of interest specified in Section 2.14
of the Indenture, if any (the “Default Rate”), for the period after notice from
Mortgagee or any Secured Party that such cost or expense was incurred to the
date of payment to Mortgagee or such Secured Party. All such costs and expenses
incurred by Mortgagee or any Secured Party together with interest thereon
calculated at the Default Rate shall be deemed to constitute a portion of the
Secured Obligations and be secured by this Security Instrument and the other
Note Documents and shall be immediately due and payable upon demand by Mortgagee
or such Secured Party therefor.
Section 9.4. ACTIONS AND PROCEEDINGS. Mortgagee has the right to appear in and
defend any action or proceeding brought with respect to the Property and to
bring any action or proceeding, in the name and on behalf of Mortgagor, which
Mortgagee, in its discretion, decides should be brought to protect its interest
in the Property.
Section 9.5. RECOVERY OF SUMS REQUIRED TO BE PAID. Mortgagee and Secured Parties
shall have the right from time to time to take action to recover any sum or sums
which constitute a part of the Secured Obligations as the same become due,
without regard to whether or not the balance of the Secured Obligations shall be
due, and without prejudice to the right of Mortgagee and Secured Parties
thereafter to bring an action of foreclosure, or any other action, for a default
or defaults by Mortgagor existing at the time such earlier action was commenced.
Section 9.6. ADDITIONAL PROVISIONS. With respect to the Collateral, from the
Effective Date until the Secured Obligations are paid and performed in full or
this Security Instrument is otherwise released by written instrument executed by
Mortgagee and authorized to be recorded in the applicable public records of the
jurisdiction in which the Property is located, Mortgagee is hereby irrevocably
appointed the true and lawful attorney of the Mortgagor (coupled with an
interest), in its name and stead, to make all necessary conveyances,
assignments, transfers and deliveries of the Collateral, and for that purpose
Mortgagee may execute all necessary instruments of conveyance, assignment,
transfer and delivery, and may substitute one or more Persons with such power,
Mortgagor hereby ratifying and confirming all that its said attorney or such
substitute or substitutes shall lawfully do by virtue hereof. Notwithstanding
the foregoing, Mortgagor, if so requested by Mortgagee, shall ratify and confirm
any such sale or sales by executing and delivering to Mortgagee or to such
purchaser or purchasers all such instruments as may be advisable, in the
judgment of Mortgagee, for such purpose, and as may be designated in such
request. To the extent permitted by Applicable Laws, any such sale or sales made
under or by virtue of this Section 9.6 shall operate to divest all the estate,
right, title, interest, claim and demand whatsoever, whether at law, or in
equity, of Mortgagor in and to the properties and rights so sold, and shall be a
perpetual bar both at law and in equity against Mortgagor and against any and
all Persons claiming or who may claim the same, or any part thereof, from,
through or under Mortgagor. Upon any sale made under or by virtue of this
Section 9.6, Mortgagee may, to the extent permitted by Applicable Laws, bid for
and acquire the Property or any part thereof and in lieu of paying

-25-

--------------------------------------------------------------------------------

 

cash therefor may make settlement for the purchase price by crediting upon the
Secured Obligations secured hereby the net sales price after deducting therefrom
the expenses of the sale and the cost of the auction and any other sums which
Mortgagee is authorized to deduct by Applicable Laws or under this Security
Instrument. At any sale pursuant to this Section 9.6, whether made under power
herein granted, under or as otherwise authorized by Applicable Laws, or by
virtue of any judicial proceeding or any other legal right, remedy or recourse,
it shall not be necessary for Mortgagee to be physically present, or to have
constructive possession of, the Property, and the title to and right of
possession of any such property shall pass to the purchaser thereof as
completely as if the same had been actually presented and delivered to the
purchaser at such sale.
Section 9.7. OTHER RIGHTS, ETC.
(a)    The failure of Secured Parties or Mortgagee to insist upon strict
performance of any term hereof shall not be deemed to be a waiver of any term of
this Security Instrument or any other Note Document. Mortgagor shall not be
relieved of Mortgagor's obligations hereunder by reason of (i) the failure of
Secured Parties or Mortgagee to comply with any request of Mortgagor or any
guarantor or indemnitor with respect to the Indenture to take any action to
foreclose this Security Instrument or otherwise enforce any of the provisions
hereof or of the Indenture Notes or the other Note Documents, (ii) the release,
regardless of consideration, of less than the whole of the Property, or of any
Person liable for the Secured Obligations or any portion thereof unless, in
connection with such release, Mortgagee releases of record this Security
Instrument in its entirety, or (iii) any written agreement or stipulation by
Mortgagee or Secured Parties extending the time of payment or otherwise
modifying or supplementing the terms of the Indenture Notes, this Security
Instrument or the other Note Documents (except to the extent of any such
modification).
(b)    It is agreed that the risk of loss or damage to the Property is on
Mortgagor, and none of Mortgagee nor Secured Parties shall have any liability
whatsoever for decline in the value of the Property, for failure to maintain the
insurance policies required to be maintained pursuant to the Indenture or for
failure to determine whether insurance in force is adequate as to the amount of
risks insured. Possession by Mortgagee shall not be deemed an election of
judicial relief if any such possession is requested or obtained with respect to
any Property or collateral not in Mortgagee's possession.
(c)    Mortgagee or Secured Parties may resort for the payment of the Secured
Obligations to any other security held by Mortgagee or Secured Parties in such
order and manner as Mortgagee or Secured Parties, in their discretion, may
elect. Mortgagee or Secured Parties may take action to recover the Secured
Obligations, or any portion thereof, or to enforce any covenant hereof without
prejudice to the right of Mortgagee or Secured Parties thereafter to foreclose
this Security Instrument. The rights of Mortgagee and Secured Parties under this
Security Instrument shall be separate, distinct and cumulative and none shall be
given effect to the exclusion of the others. No act of Secured Parties or
Mortgagee shall be construed as an election to proceed under any one provision
herein to the exclusion of any other provision. None of Secured Parties or
Mortgagee shall be limited exclusively to the rights and remedies herein stated
but shall be entitled to every right and remedy now or hereafter afforded at law
or in equity.
(d)    In the event of a foreclosure sale, whether made under the terms hereof,
or under judgment of a court, the Collateral may, at the option of Mortgagee, be
sold as a whole with the Land and Improvements.
Section 9.8. RIGHT TO RELEASE ANY PORTION OF THE PROPERTY. Subject to the
provisions of the Indenture, Mortgagee may release any portion of the Property
for such consideration as Mortgagee may require without, as to the remainder of
the Property, in any way impairing or affecting the Lien or priority of this
Security Instrument, or improving the position of any subordinate lien holder
with respect thereto, except to the extent that the obligations hereunder shall
have been reduced by the actual monetary consideration, if any, received by
Mortgagee or any Secured Party for such release, and may accept by assignment,
pledge or otherwise any other property in place thereof as Mortgagee may require
without being accountable for so doing to any other lien holder. This Security
Instrument shall continue as a Lien and security interest in the remaining
portion of the Property.
Section 9.9. RIGHT OF ENTRY. Upon reasonable notice to Mortgagor, Mortgagee and
its agents shall have the right to enter and inspect the Property at all
reasonable times.

-26-

--------------------------------------------------------------------------------

 

Section 9.10. BANKRUPTCY.
(a)    Upon the occurrence and during the continuance of an Event of Default,
Mortgagee shall have the right to proceed in its own name or in the name of
Secured Parties or in the name of Mortgagor in respect of any claim, suit,
action or proceeding relating to the rejection of any Lease, including, without
limitation, the right to file and prosecute, to the exclusion of Mortgagor, any
proofs of claim, complaints, motions, applications, notices and other documents,
in any case in respect of the lessee under such Lease under the Bankruptcy Code.
(b)    If there shall be filed by or against Mortgagor a petition under the
Bankruptcy Code, as the same may be amended from time to time, and Mortgagor, as
lessor under any Lease, shall determine to reject such Lease pursuant to Section
365(a) of the Bankruptcy Code, then Mortgagor shall give Mortgagee not less than
ten (10) days' prior notice of the date on which Mortgagor shall apply to the
bankruptcy court for authority to reject the Lease. Mortgagee shall have the
right, but not the obligation, to serve upon Mortgagor within such ten-day
period a notice stating that (i) Mortgagee demands that Mortgagor assume and
assign the Lease to Mortgagee pursuant to Section 365 of the Bankruptcy Code and
(ii) Mortgagee covenants to cure or provide adequate assurance of future
performance under the Lease. If Mortgagee serves upon Mortgagor the notice
described in the preceding sentence, Mortgagor shall not seek to reject the
Lease and shall comply with the demand provided for in clause (i) of the
preceding sentence within thirty (30) days after the notice shall have been
given, subject to the performance by Mortgagee of the covenant provided for in
clause (ii) of the preceding sentence.
Section 9.11. SALE OF OPERATING LEASE. The word “sale” as used in this Article 9
with respect to the Operating Lease [or the Ground Lease, as applicable] shall
mean the sale, transfer, assignment or conveyance for value of the leasehold
interest of the Mortgagor in such Lease, together with all of the Mortgagor's
right, title and interest in and to the other items comprising the Property.
Section 9.12. SUBROGATION. If any or all of the proceeds of the Indenture Notes
have been used to extinguish, extend or renew any indebtedness heretofore
existing against all or any portion of the Property, then, to the extent of the
funds so used, Mortgagee and Secured Parties shall be subrogated to all of the
rights, claims, Liens, titles, and interests existing against the Property
heretofore held by, or in favor of, the holder of such indebtedness and such
former rights, claims, Liens, titles, and interests, if any, are not waived but
rather are continued in full force and effect in favor of Mortgagee and Secured
Parties and are merged with the Lien and security interest created herein as
cumulative security for the payment and performance of the Secured Obligations.
ARTICLE 10
INDEMNIFICATIONS
Section 10.1. GENERAL INDEMNIFICATION. The terms and conditions of the second
paragraph of Section 7.07 of the Indenture regarding indemnification are hereby
incorporated herein by reference, and are hereby made a part of this Security
Instrument to the same extent and with the same force as if fully set forth
herein; provided the terms “Trustee” and “Indemnified Party” as used therein
shall, solely for purposes herein, be replaced with the term “Indemnified Party”
(as defined in this Security Instrument), the term “Indenture” as used therein
shall, solely for purposes herein, be replaced with the term “Security
Instrument”, and the term “Claims” as used therein shall, solely for purposes
herein, be amended to exclude subsection (b) thereof and include: (a) any
accident, injury to or death of persons or loss of or damage to property
occurring in, on or about the Property or any part thereof or on the adjoining
sidewalks, curbs, adjacent property or adjacent parking areas, streets or ways;
(b) any use, nonuse or condition in, on or about the Property or any part
thereof or on the adjoining sidewalks, curbs, adjacent property or adjacent
parking areas, streets or ways; (c) performance of any labor services or the
furnishing of any materials or other property in respect of the Property or any
part thereof; (d) any failure of the Property to be in compliance with any
Applicable Laws; (e) any and all claims and demands whatsoever which may be
asserted against Mortgagee or any Secured Party by reason of any alleged
obligations or undertakings on its part to perform or discharge any of the
terms, covenants, or agreements contained in the Operating Lease or any Lease
[(including the Ground Lease)]; or (f) the payment of any commission charge or
brokerage fee to anyone which may be payable in connection with the Secured
Obligations.
Section 10.2. MORTGAGE AND/OR INTANGIBLE TAX. Mortgagor shall, at its sole cost
and

-27-

--------------------------------------------------------------------------------

 

expense, protect, defend, indemnify, release and hold harmless the Indemnified
Parties from and against any and all Losses imposed upon or incurred by or
asserted against any Indemnified Party and directly or indirectly arising out of
or in any way relating to any tax on the making and/or recording of this
Security Instrument or any other Note Document.
Section 10.3. MORTGAGEE'S RIGHTS. Mortgagee and any other Person designated by
Mortgagee, including, but not limited to, any representative of a governmental
authority, and any environmental consultant, and any receiver appointed by any
court of competent jurisdiction, shall have the right, but not the obligation,
to enter upon the Property at all reasonable times to assess any and all aspects
of the environmental condition of the Property and its use, including, but not
limited to, conducting any environmental assessment or audit (the scope of which
shall be determined in Mortgagee's sole (but reasonable) discretion) and taking
samples of soil, groundwater or other water, air, or building materials, and
conducting other invasive testing. Mortgagor shall cooperate with and provide
access to Mortgagee and any such Person designated by Mortgagee. Mortgagee
agrees that it shall not exercise its rights under this Section 10.3 more
frequently than once per calendar year unless Mortgagee reasonably believes that
an Event of Default has occurred and is continuing.
ARTICLE 11
WAIVERS AND OTHER MATTERS
Section 11.1. WAIVER OF COUNTERCLAIM. Mortgagor hereby waives the right to
assert a counterclaim, other than a mandatory or compulsory counterclaim, in any
action or proceeding brought against it by Mortgagee or any Secured Party
arising out of or in any way connected with this Security Instrument, the
Property, the Indenture Notes, the Indenture, any of the other Note Documents,
or the Secured Obligations.
Section 11.2. MARSHALLING AND OTHER MATTERS. Mortgagor hereby waives, to the
extent permitted by Applicable Laws, the benefit of all Applicable Laws now or
hereafter in force regarding homestead, dower, elective or distributive share,
appraisement, valuation, stay, extension, reinstatement and redemption and all
rights of marshalling in the event of any sale hereunder of the Property or any
part thereof or any interest therein and all other rights and exemptions of
every kind, all of which are hereby expressly waived. Further, Mortgagor hereby
expressly waives any and all rights of redemption (statutory or otherwise) and
the equity of redemption from sale under any order or decree of foreclosure of
this Security Instrument on behalf of Mortgagor, and on behalf of each and every
Person acquiring any interest in or title to the Property subsequent to the date
of this Security Instrument and on behalf of all Persons to the extent permitted
by Applicable Laws.
Section 11.3. WAIVER OF NOTICE. Mortgagor shall not be entitled to any notices
of any nature whatsoever from Secured Parties or Mortgagee except with respect
to matters for which this Security Instrument or the Indenture or any other Note
Documents specifically and expressly provides for the giving of notice by
Secured Parties or Mortgagee to Mortgagor and except with respect to matters for
which Mortgagor is not permitted by Applicable Laws to waive its right to
receive notice, and Mortgagor hereby expressly waives presentment, demand,
protest, notice of protest and non-payment, or other notice of default, notice
of acceleration and intention to accelerate or other notice of any kind from
Secured Parties or Mortgagee with respect to any matter for which this Security
Instrument or Applicable Laws do not specifically and expressly provide for the
giving of notice by Secured Parties or Mortgagee to Mortgagor.
Section 11.4. WAIVER OF STATUTE OF LIMITATIONS. Mortgagor hereby expressly
waives and releases to the fullest extent permitted by Applicable Laws, the
pleading of any statute of limitations as a defense to payment or performance of
the Secured Obligations.
Section 11.5. SOLE DISCRETION OF MORTGAGEE. Whenever pursuant to this Security
Instrument, Mortgagee exercises any right given to it to approve or disapprove,
or any arrangement or term is to be satisfactory to Mortgagee, the decision of
Mortgagee to approve or disapprove or to decide whether arrangements or terms
are satisfactory or not satisfactory shall (except as is otherwise specifically
provided herein or in the Indenture) be in the sole discretion of Mortgagee and
shall be final and conclusive.
Section 11.6. WAIVER OF TRIAL BY JURY. MORTGAGOR HEREBY IRREVOCABLY WAIVES,

-28-

--------------------------------------------------------------------------------

 

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS SECURITY INSTRUMENT OR ANY OTHER NOTE DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). MORTGAGOR CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY
OR ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER.
Section 11.7. WAIVER OF FORECLOSURE DEFENSE. Mortgagor hereby waives any defense
Mortgagor might assert or have by reason of Mortgagee's failure to make any
Tenant of the Property a party defendant in any foreclosure proceeding or action
instituted by Mortgagee.
Section 11.8. MORTGAGOR'S KNOWLEDGE. MORTGAGOR SPECIFICALLY ACKNOWLEDGES AND
AGREES (a) THAT IT HAS A DUTY TO READ THIS SECURITY INSTRUMENT AND THAT IT IS
CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS HEREOF, (b) THAT IT HAS IN FACT
READ THIS SECURITY INSTRUMENT AND IS FULLY INFORMED AND HAS FULL NOTICE AND
KNOWLEDGE OF THE TERMS, CONDITIONS AND EFFECTS OF THIS SECURITY INSTRUMENT, (c)
THAT IT HAS BEEN REPRESENTED BY LEGAL COUNSEL OF ITS CHOICE THROUGHOUT THE
NEGOTIATIONS PRECEDING ITS EXECUTION OF THIS SECURITY INSTRUMENT AND HAS
RECEIVED THE ADVICE OF SUCH COUNSEL IN CONNECTION WITH ENTERING INTO THIS
SECURITY INSTRUMENT, AND (d) THAT IT RECOGNIZES THAT CERTAIN OF THE TERMS OF
THIS SECURITY INSTRUMENT PROVIDE FOR (i) CERTAIN WAIVERS AND (ii) THE ASSUMPTION
BY ONE PARTY OF, AND/OR RELEASE OF THE OTHER PARTY FROM, CERTAIN LIABILITIES
THAT SUCH PARTY MIGHT OTHERWISE BE RESPONSIBLE FOR UNDER APPLICABLE LAWS.
MORTGAGEE FURTHER AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE VALIDITY OR
ENFORCEABILITY OF ANY SUCH PROVISIONS OF THIS SECURITY INSTRUMENT ON THE BASIS
THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE OF SUCH PROVISION OR THAT SUCH
PROVISIONS ARE NOT “CONSPICUOUS.”
Section 11.9. USURY SAVINGS PROVISIONS. It is the intent of Mortgagee, Secured
Parties and Mortgagor in the execution of the Indenture and the other Note
Documents and any other written or oral agreement by Mortgagor in favor of
Mortgagee and Secured Parties to contract in strict compliance with Applicable
Laws with respect to usury. In furtherance thereof, Mortgagee, Secured Parties
and Mortgagor stipulate and agree that none of the terms and provisions
contained in the Indenture and the other Note Documents or in any other written
or oral agreement by Mortgagor, the Companies or the Issuer in favor of
Mortgagee and Secured Parties, shall ever be construed to create a contract to
pay for the use, forbearance or detention of money, or interest at a rate in
excess of the maximum interest rate permitted to be charged by Applicable Laws;
that neither Mortgagor nor any guarantors, endorsers or other Persons now or
hereafter becoming liable for payment of the Secured Obligations are agreeing to
pay at a rate in excess of the maximum interest that may be lawfully charged
under Applicable Laws; and that the provisions of this subsection shall control
over all other provisions of the Indenture, the other Note Documents or any
other oral or written agreements which may be in apparent conflict herewith.
Mortgagee and Secured Parties expressly disavow any intention to charge or
collect excessive unearned interest or finance charges in the event the maturity
of the Secured Obligations or the remaining Secured Obligations are accelerated.
If the maturity of the Secured Obligations or the remaining Secured Obligations
shall be accelerated for any reason or if the principal of the Secured
Obligations or the remaining Secured Obligations are paid prior to the maturity
of the Indenture Notes or the Secured Obligations, as applicable, and as a
result thereof the interest received for the actual period of existence of the
Indenture Notes or the Secured Obligations, as applicable, exceeds the
applicable maximum lawful rate, Mortgagee and Secured Parties shall, at
Mortgagee's option, either refund to Mortgagor the amount of such excess or
credit the amount of such excess against the principal balance of the Secured
Obligations then outstanding and thereby shall render inapplicable any and all
penalties of any kind provided by Applicable Laws as a result of such excess
interest. In the event that Mortgagee and Secured Parties shall contract for,
charge or receive any amount or amounts and/or any other thing of value which
are determined to constitute interest which would increase the effective
interest rate on the Indenture Notes or the Secured Obligations to a rate in
excess of that permitted to be charged by Applicable Laws, an amount equal to
interest in excess of the lawful rate shall, upon such determination, at the
option of Mortgagee, be either immediately returned to Mortgagor or credited

-29-

--------------------------------------------------------------------------------

 

against the Secured Obligations then outstanding, in which event any and all
penalties of any kind under Applicable Laws as a result of such excess interest
shall be inapplicable.
ARTICLE 12
CROSS-COLLATERALIZATION
Section 12.1. CROSS-COLLATERALIZATION. Mortgagor acknowledges that the Secured
Obligations are secured by this Security Instrument together with those certain
other Deeds of Trust (as defined in the Indenture) now or hereafter given by
Mortgagor or certain Affiliates of Mortgagor to Mortgagee or to certain trustees
in trust and for the benefit of Mortgagee (whether one or more, collectively,
the “Other Mortgages”) securing the Secured Obligations and encumbering the real
and personal property more particularly described in the Other Mortgages (such
real and personal property, collectively, the “Other Properties”), all as more
particularly set forth in the Indenture. Upon the occurrence and during the
continuance of an Event of Default, Mortgagee shall have the right to institute
(or, if applicable, with respect to Other Mortgages, direct the trustees
appointed pursuant to such Other Mortgages) to institute a proceeding or
proceedings for the total or partial foreclosure of this Security Instrument and
any or all of the Other Mortgages whether by court action, power of sale or
otherwise, under Applicable Laws, for all of the Secured Obligations and the
Lien and the security interest created by the Other Mortgages shall continue in
full force and effect without loss of priority as a Lien and security interest
securing the payment of that portion of the Secured Obligations then due and
payable but still outstanding. Mortgagor acknowledges and agrees that the
Property and the Other Properties are located in one or more states and/or
counties, and therefore Mortgagee shall be permitted to, or as the case may be,
to direct certain named trustees to, enforce payment and performance of the
Secured Obligations and the performance of any term, covenant or condition of
the Indenture, this Security Instrument, the Other Mortgages or the other Note
Documents and exercise any and all rights and remedies under the Indenture, this
Security Instrument, the other Note Documents or the Other Mortgages or, as
provided by law or at equity, by one or more proceedings, whether
contemporaneous, consecutive or both, to be determined by Mortgagee, in its sole
discretion, in any one or more of the states or counties in which the Property
or any of the Other Properties are located. Neither the acceptance of this
Security Instrument, the Other Mortgages or the other Note Documents nor the
enforcement thereof in any one state or county, whether by court action,
foreclosure, power of sale or otherwise, shall prejudice or in any way limit or
preclude enforcement by court action, foreclosure, power of sale or otherwise,
of the Indenture Notes, this Security Instrument, the Other Mortgages or the
other Note Documents through one or more additional proceedings in that state or
county or in any other state or county. Any and all sums received by Mortgagee
or any Secured Party under the Indenture Notes, this Security Instrument, and
the other Note Documents shall be applied to the Secured Obligations in such
order and priority as Mortgagee shall determine, in its sole discretion, without
regard to any portion of the Secured Obligations allocated to any Property or
any of the Other Properties or the appraised value of the Property or any of the
Other Properties.
ARTICLE 13
MORTGAGEE AND NOTICES
Section 13.1. FAILURE TO ACT. Notwithstanding anything to the contrary contained
herein or in any other Note Document, the failure of Mortgagee to take any
action hereunder or under any other Note Document shall not (a) be deemed to be
a waiver of any term or condition of this Security Instrument or any of the
other Note Documents, (b) adversely affect any rights of Mortgagee or any
Secured Party hereunder or under any other Note Document, or (c) relieve
Mortgagor of any of Mortgagor's obligations hereunder or under any other Note
Document.
Section 13.2. NOTICES. All notices or other written communications hereunder
shall be delivered in accordance with the applicable terms and conditions of the
Indenture (including that notices to Mortgagor shall be sent to Mortgagor in
care of FelCor at the address set forth for FelCor in the Indenture); provided,
however, that any notice given in accordance with the requirements of any
applicable statute (including, without limitation, statutes governing
foreclosure or notices of foreclosure) shall be effective when given in
accordance with statutory requirements, notwithstanding anything to the contrary
contained herein or in any other Note Document.

-30-

--------------------------------------------------------------------------------

 

ARTICLE 14
APPLICABLE LAWS
Section 14.1. GOVERNING LAWS; JURISDICTION; ETC.
(a)    GOVERNING LAW. THIS SECURITY INSTRUMENT SHALL IN ALL RESPECTS (INCLUDING
WITH RESPECT TO THE LIEN AND SECURITY INTEREST CREATED PURSUANT TO SECTION 2.6)
BE GOVERNED, CONSTRUED, APPLIED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK (OTHER THAN THOSE CONFLICT OF LAW PROVISIONS THAT WOULD DEFER
TO THE SUBSTANTIVE LAWS OF ANOTHER JURISDICTION). WITHOUT IN ANY WAY LIMITING
THE PRECEDING CHOICE OF LAW, THE PARTIES ELECT TO BE GOVERNED BY NEW YORK LAW IN
ACCORDANCE WITH, AND ARE RELYING (AT LEAST IN PART) ON, SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK; PROVIDED, HOWEVER, THAT WITH
RESPECT TO THE CREATION, PERFECTION, PRIORITY AND ENFORCEMENT OF THE LIENS AND
SECURITY INTERESTS CREATED BY THIS SECURITY INSTRUMENT (OTHER THAN THE LIEN AND
SECURITY INTEREST CREATED PURSUANT TO SECTION 2.6) AND THE DETERMINATION OF
DEFICIENCY JUDGMENTS, THE LAWS OF THE STATE WHERE THE PROPERTY IS LOCATED SHALL
APPLY.
(b)    SUBMISSION TO JURISDICTION. WITH RESPECT TO ANY CLAIM OR ACTION ARISING
UNDER THIS SECURITY INSTRUMENT, MORTGAGOR (A) IRREVOCABLY SUBMITS TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES DISTRICT COURT LOCATED IN THE BOROUGH OF MANHATTAN IN NEW YORK, NEW YORK,
AND APPELLATE COURTS FROM ANY THEREOF, AND (B) IRREVOCABLY WAIVES ANY OBJECTION
WHICH IT MAY HAVE AT ANY TIME TO THE LAYING ON VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS SECURITY INSTRUMENT BROUGHT IN ANY
SUCH COURT AND IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
NOTHING IN THIS SECURITY INSTRUMENT WILL BE DEEMED TO PRECLUDE COLLATERAL AGENT
FROM BRINGING AN ACTION OR PROCEEDING WITH RESPECT HERETO IN ANY OTHER
JURISDICTION.
(c)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 13.2. NOTHING IN THIS
SECURITY INSTRUMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAWS.
Section 14.2. PROVISIONS SUBJECT TO APPLICABLE LAWS. All rights, powers and
remedies provided in this Security Instrument may be exercised only to the
extent that the exercise thereof does not violate Applicable Laws and are
intended to be limited to the extent necessary so that they will not render this
Security Instrument invalid, unenforceable or not entitled to be recorded,
registered or filed under Applicable Laws. If any term of this Security
Instrument or any application thereof shall be invalid or unenforceable, the
remainder of this Security Instrument and any other application of the term
shall not be affected thereby.
ARTICLE 15
MISCELLANEOUS PROVISIONS
Section 15.1. NO ORAL CHANGE. This Security Instrument, and any provisions
hereof, may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Mortgagor,
Secured Parties or Mortgagee but only in accordance with the terms of the
Indenture and in writing signed by Mortgagor and Mortgagee.
Section 15.2. SUCCESSORS AND ASSIGNS; JOINT AND SEVERAL. This Security
Instrument shall be binding upon and inure to the benefit of Mortgagor,
Mortgagee and Secured Parties and their respective

-31-

--------------------------------------------------------------------------------

 

successors and assigns forever. If Mortgagor consists of more than one Person,
the obligations and liabilities of each such Person hereunder shall be joint and
several.
Section 15.3. INAPPLICABLE PROVISIONS. If any term, covenant or condition of the
Indenture, the Indenture Notes or this Security Instrument is held to be
invalid, illegal or unenforceable in any respect, the Indenture, the Indenture
Notes and this Security Instrument shall be construed without such provision.
Section 15.4. HEADINGS, ETC. The headings and captions of various Sections of
this Security Instrument are for convenience of reference only and are not to be
construed as defining or limiting, in any way, the scope or intent of the
provisions hereof.
Section 15.5. NUMBER AND GENDER. Whenever the context may require, any pronouns
used herein shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural and vice
versa.
Section 15.6. ENTIRE AGREEMENT. This Security Instrument and the other Note
Documents contain the entire agreement of the parties hereto and thereto in
respect of the transactions contemplated hereby and thereby, and all prior
agreements among or between such parties, whether oral or written, are
superseded by the terms of this Security Instrument and the other Note
Documents.
Section 15.7. LIMITATION ON MORTGAGEE'S OR SECURED PARTIES' RESPONSIBILITY.
Subject to Section 10.1, no provision of this Security Instrument shall operate
to place any obligation or liability for the control, care, management or repair
of the Property upon Secured Parties or Mortgagee, nor shall it operate to make
Secured Parties or Mortgagee responsible or liable for any waste committed on
the Property by the Tenants or any other Person, or for any dangerous or
defective condition of the Property, or for any negligence in the management,
upkeep, repair or control of the Property resulting in loss or injury or death
to any tenant, licensee, employee or stranger. Nothing herein contained shall be
construed as constituting Secured Parties or Mortgagee a “mortgagee in
possession.”
Section 15.8. DUPLICATE ORIGINALS; COUNTERPARTS. This Security Instrument may be
executed in any number of duplicate originals and each duplicate original shall
be deemed to be an original. This Security Instrument may be executed in several
counterparts, each of which shall be deemed an original instrument and all of
which together shall constitute a single Security Instrument.
Section 15.9. COVENANTS TO RUN WITH THE LAND. All of the grants, covenants,
terms, provisions and conditions in this Security Instrument shall run with the
Land and the Mortgagor's interest therein and shall apply to, and bind the
successors and assigns of, the Mortgagor.
Section 15.10. CONCERNING MORTGAGEE.
(a)    The Mortgagee has been appointed as Collateral Agent pursuant to the
Indenture. The actions of the Mortgagee hereunder are subject to the provisions
of the Indenture. The Mortgagee shall have the right hereunder to make demands,
to give notices, to exercise or refrain from exercising any rights, and to take
or refrain from taking action (including, without limitation, the release or
substitution of the Property), in accordance with this Security Instrument and
the Indenture. The Mortgagee may employ agents and attorneys-in-fact in
connection herewith and shall not be liable for the negligence or misconduct of
any such agents or attorneys-in-fact selected by it in good faith. The Mortgagee
may resign and a successor Mortgagee may be appointed in the manner provided in
the Indenture. Upon the acceptance of any appointment as the Mortgagee by a
successor Mortgagee, that successor Mortgagee shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of, and assume,
from and after the date of acceptance of any such appointment, the obligations
of, the retiring Mortgagee under this Security Instrument, and the retiring
Mortgagee shall thereupon be discharged from its duties and obligations under
this Security Instrument. After any retiring Mortgagee's resignation, the
provisions hereof shall bind and inure to its benefit as to any actions taken or
omitted to be taken by it under this Security Instrument while it was the
Mortgagee.
(b)    The Mortgagee shall be deemed to have exercised reasonable care in the
custody and preservation

-32-

--------------------------------------------------------------------------------

 

of the Property in its possession if such Property is accorded treatment
substantially equivalent to that which the Mortgagee, in its individual
capacity, accords its own property consisting of similar property, instruments
or interests, it being understood that neither the Mortgagee nor any of the
Secured Parties shall have responsibility for taking any necessary steps to
preserve rights against any Person with respect to any Property.
(c)    The Mortgagee shall be entitled to rely upon any written notice,
statement, certificate, order or other document or any telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person, and, with respect to all matters pertaining to this
Security Instrument and its duties hereunder, upon advice of counsel selected by
it.
(d)    With respect to any of its rights and obligations as a Secured Party, the
Mortgagee shall have and may exercise the same rights and powers hereunder. The
Mortgagee may accept deposits from, lend money to, and generally engage in any
kind of banking, trust or other business with the Mortgagor or any Affiliate of
the Mortgagor to the same extent as if the Mortgagee were not acting as
Collateral Agent.
Section 15.11. MORTGAGEE MAY PERFORM; MORTGAGEE APPOINTED ATTORNEY-IN-FACT. If
the Mortgagor shall fail to perform any covenants contained in this Security
Instrument (including, without limitation, the Mortgagor's covenants to (i) pay
the premiums in respect of all required insurance policies hereunder or under
the Indenture, (ii) pay Other Charges, (iii) make repairs, (iv) discharge Liens
or (v) pay or perform any obligations of the Mortgagor under any Property) or if
any warranty on the part of the Mortgagor contained herein shall be breached,
the Mortgagee may (but shall not be obligated to), do the same or cause it to be
done or remedy any such breach, and may expend funds for such purpose; provided,
however, that the Mortgagee shall in no event be bound to inquire into the
validity of any tax, Lien, imposition or other obligation which the Mortgagor
fails to pay or perform as and when required hereby and which the Mortgagor does
not contest in accordance with the provisions of the Indenture. Any and all
amounts so expended by the Mortgagee shall be paid by the Mortgagor in
accordance with the provisions of the Indenture and repayment shall be secured
by this Security Instrument. Neither the provisions of this Section 15.11 nor
any action taken by the Mortgagee pursuant to the provisions of this Section
15.11 shall prevent any such failure to observe any covenant contained in this
Security Instrument nor any breach of warranty from constituting an Event of
Default. The Mortgagor hereby appoints the Mortgagee as attorney-in-fact, with
full power and authority in the place and stead of the Mortgagor and in the name
of the Mortgagor, or otherwise, from time to time in the Mortgagee's discretion
to take any action and to execute any instrument consistent with the terms
hereof and the other Note Documents which the Mortgagee may deem necessary or
advisable to accomplish the purposes hereof (but the Mortgagee shall not be
obligated to and shall have no liability to the Mortgagor or any third party for
failure to so do or take action). The foregoing grant of authority is a power of
attorney coupled with an interest and such appointment shall be irrevocable for
the term hereof. The Mortgagor hereby ratifies all that such attorney shall
lawfully do or cause to be done by virtue hereof.
Section 15.12. CONTINUING SECURITY INTEREST; ASSIGNMENT. This Security
Instrument shall create a continuing Lien on and security interest in the
Property and shall (i) be binding upon the Mortgagor, its successors and assigns
and (ii) inure, together with the rights and remedies of the Mortgagee
hereunder, to the benefit of the Mortgagee for the benefit of the Secured
Parties and each of their respective successors, transferees and assigns. No
other Persons (including, without limitation, any other creditor of any of the
Companies, the Issuer or Mortgagor) shall have any interest herein or any right
or benefit with respect hereto. Without limiting the generality of the foregoing
clause (ii), any Secured Party may assign or otherwise transfer any indebtedness
held by it secured by this Security Instrument to any other Person, and such
other Person shall thereupon become vested with all the benefits in respect
thereof granted to such Secured Party, herein or otherwise, subject, however, to
the provisions of the Indenture and this Security Instrument. The Mortgagor
agrees that its obligations hereunder and the security interest created
hereunder shall continue to be effective or be reinstated, as applicable, if at
any time payment, or any part thereof, of all or any part of the Secured
Obligations is rescinded or must otherwise be restored by the Secured Party upon
the bankruptcy or reorganization of any of the Mortgagor, the Issuer or the
Companies or otherwise.
Section 15.13. TERMINATION; RELEASE. In accordance with the terms of the
Indenture and this Security Instrument, when all the Secured Obligations have
been paid in full this Security Instrument shall terminate. Upon termination
hereof or any release of the Property or any portion thereof in accordance with
the

-33-

--------------------------------------------------------------------------------

 

provisions of the Indenture and this Security Instrument, the Mortgagee shall,
upon the request and at the sole cost and expense of the Mortgagor, forthwith
assign, transfer and deliver to the Mortgagor, against receipt and without
recourse to or warranty by the Mortgagee, such of the Property to be released
(in the case of a release) as may be in possession of the Mortgagee and as shall
not have been sold or otherwise applied pursuant to the terms hereof, and, with
respect to any such Property, proper documents and instruments (including UCC-3
termination statements or releases) acknowledging the termination hereof or the
release of such Property, as the case may be.
Section 15.14. RELATIONSHIP. The relationship of the Mortgagee to the Mortgagor
hereunder is strictly and solely that of mortgagor and mortgagee and nothing
contained in the Indenture, this Security Instrument, or any other document or
instrument now existing and delivered in connection therewith or otherwise in
connection with the Secured Obligations is intended to create, or shall in any
event or under any circumstance be construed as creating a partnership, joint
venture, tenancy‑in‑common, joint tenancy or other relationship of any nature
whatsoever between the Mortgagee and the Mortgagor other than as mortgagor and
mortgagee.
ARTICLE 16
THIRD PARTY GRANTOR PROVISIONS
Section 16.1. THIRD PARTY GRANTOR. Each Mortgagor agrees to the provisions of
this Article 16 with respect to its interest in the Property encumbered by this
Security Instrument and the obligations secured hereby to the extent the
proceeds of the Secured Obligations have been paid to or for the benefit of a
Person (the “Third Party Borrower”) other than such Mortgagor (including,
without limitation, the Issuer and the Companies).
Section 16.2. AUTHORIZATIONS TO MORTGAGEE. Mortgagor authorizes Mortgagee,
without notice or demand and without affecting their liability hereunder, from
time to time to (i) renew, extend, accelerate or otherwise change the time for
payment of, or otherwise change the terms of the Secured Obligations or any part
thereof, including increase or decrease of the rate of interest thereon; (ii)
take and hold other security for the payment of the Secured Obligations, and
exchange, enforce, waive and release any such security; (iii) apply such
security and direct the order or manner of sale thereof, including, without
limitation, a non-judicial sale permitted by the terms of this Security
Instrument or the Indenture as Mortgagee in its discretion may determine; and
(iv) release or substitute any one or more of the endorsers or guarantors of any
Secured Obligations.
Section 16.3. MORTGAGOR'S WARRANTIES. Mortgagor warrants that: (i) this Security
Instrument is executed at the request of Third Party Borrower; and (ii)
Mortgagor has adequate means of obtaining from Third Party Borrower on a
continuing basis financial and other information pertaining to Third Party
Borrower's financial condition without relying on Mortgagee therefor. Mortgagor
agrees to keep adequately informed from such means of any facts, events or
circumstances which Mortgagor considers material or which might in any way
affect Mortgagor's risks hereunder. With respect to information or material
acquired in the normal course of Mortgagee's relationship with Third Party
Borrower, Mortgagor agrees that Mortgagee shall have no obligation to disclose
such information or material to Mortgagor.
Section 16.4. MORTGAGOR'S WAIVERS.
(a)    Mortgagor waives any right to require Mortgagee to (A) proceed against
any Person, including Third Party Borrower; (B) proceed against or exhaust any
Collateral held from Third Party Borrower, any endorser or guarantor or any
other person; (C) give notice of terms, time and place of any public or private
sale of personal property or real property security held from Mortgagors; (D)
pursue any other remedy in Mortgagee's power; or (E) make any presentments,
demands for performance, or give any notices of nonperformance, protests,
notices of protests or notices of dishonor in connection with any obligations or
evidences of indebtedness held by Mortgagee as security, in connection with any
obligations or evidences of indebtedness which constitute in whole or in part
the indebtedness secured hereunder, or in connection with the creation of new or
additional indebtedness. Mortgagor agrees that, in case of an Event of Default
and foreclosure, Mortgagee may enforce this Security Instrument against any or
all interests encumbered by this Security Instrument in a single proceeding.

-34-

--------------------------------------------------------------------------------

 

(b)    Mortgagor waives any defense arising by reason of (A) any disability or
other defense of Third Party Borrower, any endorser or guarantor or any other
Person; (B) the cessation from any cause whatsoever, other than payment in full
of the indebtedness of Third Party Borrower, of the liability of any endorser or
guarantor or any other Person; (C) the application by Third Party Borrower of
the proceeds of any indebtedness for purposes other than the purpose represented
by Third Party Borrower to Mortgagee or intended or understood by Mortgagee or
Mortgagor; (D) any act or omission by Mortgagee which directly or indirectly
results in or aids the discharge of Third Party Borrower or of any indebtedness
by operation of law or otherwise; (E) any modification to any secured
indebtedness, and including, without limitation, the renewal, extension,
acceleration or other change in time for payment of the indebtedness, or other
change in the terms of the indebtedness or any part thereof, including an
increase or decrease of the rate of interest thereon; and (F) all suretyship and
guarantor's defenses generally.
(c)    Mortgagor shall have no right of subrogation, and Mortgagor further
waives any right to enforce any remedy which Mortgagee now has or may hereafter
have against Third Party Borrower, any endorser or guarantor or any other
Person, and waives any benefit of, or any right to participate in, any security
whatsoever now or hereafter held by Mortgagee from Third Party Borrower or any
other Person.
Section 16.5. FURTHER EXPLANATION OF WAIVERS. Mortgagor waives all rights and
defenses that the Mortgagor may have because the Third Party Borrower's debt is
secured by real property. This means, among other things:
(a)    The Mortgagee may foreclose against the Mortgagor's interests without
first foreclosing on any real or personal property collateral pledged by the
Third Party Borrower;
(b)    If the Mortgagee forecloses on any real property collateral pledged by
the Third Party Borrower: (A) the amount of the debt may be reduced only by the
price for which that collateral is sold at the foreclosure sale, even if the
collateral is worth more than the sale price; and (B) the Mortgagee may
foreclose against the Mortgagor's interests even if the Mortgagee, by
foreclosing on the Third Party Borrower's interests, has destroyed any right the
Mortgagor may have to collect from the Third Party Borrower.
This is an unconditional and irrevocable waiver of any rights and defenses the
Mortgagor may have because the Third Party Borrower's debt is secured by the
Third Party Borrower's interest in real property.  
Section 16.6. MORTGAGOR'S UNDERSTANDINGS WITH RESPECT TO WAIVERS.
(a)    Mortgagor warrants and agrees that Mortgagor has had all necessary
opportunity to secure any advice which Mortgagor desires with respect to each of
the waivers set forth above, that such waivers are made with Mortgagor's full
knowledge of their significance and consequences, and that under the
circumstances, the waivers are reasonable and not contrary to public policy or
law.
(b)    Notwithstanding the foregoing, all waivers in this Article 16 shall be
effective only to the extent permitted by Applicable Laws.
ARTICLE 17
STATE SPECIFIC PROVISIONS
[Local counsel to provide]
 
[Remainder of page intentionally blank.
Signature pages follow.]
 
 

-35-

--------------------------------------------------------------------------------

 

EXECUTED as of the Effective Date.
OWNER:
[ ],
a [ ] [ ]
 
 
By: _________________________________        
Name:
Title:
State of __________________
County of __________________
Personally appeared before me, the undersigned, a Notary Public having authority
within the State and County aforesaid, ____________________, with whom I am
personally acquainted, and who acknowledged that _he executed the within
instrument for the purposes therein contained, and who further acknowledged that
_he is the/a(n) _____________ of [ ], L.L.C., a [ ] [ ], and executed this
instrument on behalf of said limited liability company.
WITNESS my hand, at office, this __ day of ____________________, 2011.
 
    
__________________________________________
Notary Public
My Commission Expires:_______________
Name:______________________________
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Mortgage - 2019 Notes]

--------------------------------------------------------------------------------

 

EXECUTED as of the Effective Date.
OPERATOR:
[ ]., a [ ] [ ]
 
 
By: _______________________________________        
Name:
Title:
State of __________________
County of ________________
 
Personally appeared before me, the undersigned, a Notary Public having authority
within the State and County aforesaid, ____________________, with whom I am
personally acquainted, and who acknowledged that _he executed the within
instrument for the purposes therein contained, and who further acknowledged that
_he is the/a(n) _____________ of [ ], a [ ] [ ], and executed this instrument on
behalf of said limited liability company.
WITNESS my hand, at office, this __ day of ____________________, 2011.
    
_________________________________
Notary Public
My Commission Expires:_______________
Name:______________________________
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Mortgage - 2019 Notes]
 

--------------------------------------------------------------------------------

 

 
[EXHIBIT A: LEGAL DESCRIPTION OF [FEE] LAND]
 

-38-

--------------------------------------------------------------------------------

 

 
 
[EXHIBIT B: DESCRIPTION OF [ ] GROUND LEASE]
 

-39-

--------------------------------------------------------------------------------

 

 
 
[EXHIBIT C: DESCRIPTION OF [ ] GROUND LEASE]
 

-40-

--------------------------------------------------------------------------------

 

 
SCHEDULE I
MAJOR LEASE
[Insert or indicate none.]
 

-41-